




EXHIBIT 10.2






THIRD AMENDED AND RESTATED TERM LOAN AGREEMENT


Dated as of June 30, 2015


among


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
as the Borrower,


ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
as a Guarantor,


CITIBANK, N.A.,
as Administrative Agent,


and


The Lenders Party Hereto


with


ROYAL BANK OF CANADA


and


THE BANK OF NOVA SCOTIA,
as Co-Syndication Agents,


and


COMPASS BANK, REGIONS BANK, MUFG UNION BANK, N.A., SUNTRUST BANK, TD BANK, N.A.,
MIZUHO BANK (USA) and PNC BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,


and


CITIGROUP GLOBAL MARKETS INC.,
RBC CAPITAL MARKETS and THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Book Running Managers








--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS1
1.01Defined Terms    1
1.02Other Interpretive Provisions    25
1.03Accounting Terms/Financial Covenants    25
1.04Times of Day.    26
ARTICLE II THE COMMITMENTS AND BORROWINGS26
2.01Term Loans    26
2.02Borrowings, Conversions and Continuations of Loans    27
2.03[Reserved]    28
2.04[Reserved]    28
2.05Prepayments    28
2.06[Reserved]    28
2.07Repayment of Loans    28
2.08Interest    29
2.09Fees    29
2.10Computation of Interest and Fees    29
2.11Evidence of Debt    30
2.12Payments Generally; Administrative Agent’s Clawback    30
2.13Sharing of Payments by Lenders    31
2.14Extensions of Maturity Date    32
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY33
3.01Taxes    33
3.02Illegality.    36
3.03Inability to Determine Rates.    36
3.04Increased Costs; Reserves on Eurodollar Rate Loans.    37
3.05Compensation for Losses.    39
3.06Mitigation Obligations; Replacement of Lenders.    39
AGREEMENT AND THE BORROWING
40

4.01Conditions of Effectiveness of this Agreement.    40
4.02Additional Conditions to Effectiveness.    41
ARTICLE V REPRESENTATIONS AND WARRANTIES42
5.01Existence, Qualification and Power; Compliance with Laws.    42
5.02Authorization; No Contravention.    42
5.03Governmental Authorization; Other Consents.    42
5.04Binding Effect.    42
5.05Financial Statements; No Material Adverse Effect.    43
5.06Litigation.    43

i



--------------------------------------------------------------------------------




5.07No Default.    43
5.08Ownership of Property; Liens.    43
5.09Environmental Compliance.    44
5.10Insurance.    44
5.11Taxes.    44
5.12ERISA Compliance.    44
5.13Margin Regulations; Investment Company Act; REIT Status.    45
5.14Disclosure.    45
5.15Compliance with Laws.    45
5.16Intellectual Property; Licenses, Etc.    45
5.17Property.    46
5.18OFAC.    46
5.19Solvency.    46
ARTICLE VI AFFIRMATIVE COVENANTS46
6.01Financial Statements.    46
6.02Certificates; Other Information.    47
6.03Payment of Obligations.    49
6.04Preservation of Existence, Etc.    49
6.05Maintenance of Properties.    49
6.06Maintenance of Insurance.    49
6.07Compliance with Laws.    49
6.08Books and Records.    49
6.09Inspection Rights.    50
6.10Use of Proceeds.    50
ARTICLE VII NEGATIVE COVENANTS50
7.01Liens.    50
7.02Investments.    52
7.03Fundamental Changes.    53
7.04Restricted Payments.    53
7.05Change in Nature of Business.    54
7.06Transactions with Affiliates.    54
7.07Burdensome Agreements.    54
7.08[Reserved].    54
7.09Financial Covenants.    54
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES55
8.01Events of Default    55
8.02Remedies Upon Event of Default.    57
8.03Application of Funds.    57
ARTICLE IX ADMINISTRATIVE AGENT58
9.01Appointment and Authority.    58
9.02Rights as a Lender.    58

ii



--------------------------------------------------------------------------------




9.03Exculpatory Provisions.    58
9.04Reliance by Administrative Agent.    59
9.05Delegation of Duties.    59
9.06Successor Administrative Agent.    60
9.07Non‑Reliance on Administrative Agent and Other Lenders.    60
9.08No Other Duties, Etc.    60
9.09Administrative Agent May File Proofs of Claim.    61
9.10Collateral and Borrower Matters.    61
9.11No Obligations of Credit Parties.    62
ARTICLE X MISCELLANEOUS62
10.01Amendments, Etc.    62
10.02Notices; Effectiveness; Electronic Communication.    63
10.03No Waiver; Cumulative Remedies.    65
10.04Expenses; Indemnity; Damage Waiver.    65
10.05Payments Set Aside.    66
10.06Successors and Assigns.    67
10.07Treatment of Certain Information; Confidentiality.    70
10.08Right of Setoff.    72
10.09Interest Rate Limitation.    72
10.10Counterparts; Integration; Effectiveness.    72
10.11Survival of Representations and Warranties.    73
10.12Severability.    73
10.13Replacement of Lenders.    73
10.14Governing Law; Jurisdiction; Etc.    74
10.15Waiver of Jury Trial.    75
10.16USA PATRIOT Act Notice.    75
10.17[Reserved].    75
10.18ENTIRE AGREEMENT.    75
10.19[Reserved].    76
10.20Release of a Guarantor.    76
10.21No Advisory or Fiduciary Responsibility.    76
ARTICLE XI GUARANTY77
11.01The Guaranty.    77
11.02Obligations Unconditional.    77
11.03Reinstatement.    78
11.04Certain Additional Waivers.    78
11.05Remedies.    78
11.06Rights of Contribution.    79
11.07Guarantee of Payment; Continuing Guarantee.    79
11.08Additional Guarantors.    79



iii



--------------------------------------------------------------------------------




SCHEDULES


1.01        Tech Square
2.01        Commitments and Applicable Percentages
10.02        Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS


A    Form of Loan Notice
B    Reserved
C    Form of Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Joinder Agreement





iv



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED TERM LOAN AGREEMENT




This THIRD AMENDED AND RESTATED TERM LOAN AGREEMENT is entered into as of June
30, 2015, among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership (“Operating Partnership”), the other guarantors, if any, that from
time to time become party to this Agreement pursuant to Section 11.08
(collectively, together with Operating Partnership, the “Guarantors”); each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and Citibank, N.A., as Administrative Agent, with
reference to the following Recitals:


RECITALS


WHEREAS, pursuant to that certain Second Amended and Restated Term Loan
Agreement dated as of July 26, 2013 by and among the Borrower, the Operating
Partnership, the Lenders (as defined therein) party thereto and Citibank, N.A.,
as administrative agent for such Lenders (as amended prior to the date hereof,
the “Existing Term Loan Agreement”), such Lenders made a $600,000,000 loan to
the Borrower and the Borrower has since prepaid an aggregate of $250,000,000 in
principal amount of such loan;


WHEREAS, the Borrower and the other parties to the Existing Term Loan Agreement
desire to amend and restate the Existing Term Loan Agreement to, among other
things, change the Applicable Rate and otherwise modify the terms and conditions
thereof as set forth herein; and


WHEREAS, the Lenders are willing to so modify the terms and conditions of the
Existing Term Loan Agreement subject to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing Term
Loan Agreement to read in its entirety as follows:



1
    

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person.


“Act” has the meaning set forth in Section 10.16.


“Adjusted EBITDA” means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
minus (b) the Capital Improvement Reserve for the Real Property of the Borrower
and its Subsidiaries, minus (c) (without duplication to the extent already
deducted in the calculation of EBITDA) any Minority Interest’s share of the
EBITDA of the Borrower and its Subsidiaries for such period.


“Adjusted Interest Expense” means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties,
cost or expense associated with the early extinguishment of Indebtedness or
deferred financing costs.


“Adjusted NOI” means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement Reserve for such Revenue-Producing Property, minus
(c) any Minority Interest’s share of the NOI of that Revenue-Producing Property;
provided that for purposes of calculating Adjusted NOI, any Revenue-Producing
Property that has a negative Adjusted NOI for the period shall be deemed to have
an Adjusted NOI of zero.


“Adjusted Tangible Assets” means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of the Borrower and its
Subsidiaries as of that date, minus (b) Intangible Assets of the Borrower and
its Subsidiaries as of that date, plus (c) any Minority Interest’s share of
Intangible Assets minus (d) any Minority Interest’s share of Total Assets as of
that date.


“Adjusted Total Indebtedness” means, as of any date of determination, without
duplication, an amount equal to (a) the aggregate Total Indebtedness of the
Borrower and its Subsidiaries as of such date of determination, minus (b)
Excluded Indebtedness; provided, in no event shall such Excluded Indebtedness
exceed an amount equal to (i) cash and Cash Equivalents of the Borrower and its
Subsidiaries that are not subject to pledge, lien or control agreement
(excluding statutory liens or rights of set-off in favor of any depositary bank
or institution where such cash or Cash Equivalents are maintained) minus (ii)
$35,000,000 (it being agreed that Excluded Indebtedness shall in no event be
deemed a negative number).


“Adjusted Unencumbered Asset Value” means, as of any date of determination, (a)
the Unencumbered Asset Value minus (b) any value attributable to Qualified Land
and Qualified Development Assets in excess of 35% of the Unencumbered Asset
Value minus (c) any value attributable to Qualified

2
    

--------------------------------------------------------------------------------




Revenue-Producing Properties, Qualified Land, Qualified Development Assets and
Qualified Joint Ventures that are located outside the United States or Canada in
excess of 30% of the Unencumbered Asset Value.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning set forth in Section 10.02(c).
    
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are equal to $350,000,000.


“Agreement” means this Third Amended and Restated Term Loan Agreement, as it may
be amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.


“Applicable Percentage” means, with respect to any Lender at any time, the
following percentages (carried out to the ninth decimal place), as of the date
of determination:


(a)
with respect to a Lender’s right to receive payments of interest, fees, and
principal with respect to Loans made by such Lender, the percentage obtained by
dividing (i) the aggregate outstanding principal amount of such Lender’s Loans
by (ii) the Loan Amount; and



(b)    the Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, or in the records of the
Administrative Agent, as applicable.


“Applicable Rate” means, from time to time, the following percentages per annum,
based on the Debt Rating as set forth below:


Pricing
Level
Debt Rating
Eurodollar
Rate +
Base Rate +
1
> A / A2
0.85%
0.0%
2
A- / A3
0.90%
0.0%
3
BBB+ / Baal
0.95%
0.0%
4
BBB / Baa2
1.10%
0.10%
5
BBB- / Baa3
1.35%
0.35%
6
Unrated or < BBB- / Baa3
1.75%
0.75%


3
    

--------------------------------------------------------------------------------






On the Closing Date, the Applicable Rate shall be set at Pricing Level 4 above.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change.


“Appraised Value” means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as‑is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrower (or any applicable Subsidiary) be required to deliver updated
appraisals more frequently than once during any 24‑month period).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means CGMI, RBC Capital Markets and ScotiaBank in their capacities
as joint lead arrangers and joint book running managers.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Base Qualifications” means, for any Real Property, the following criteria:


(a)    to the best of the Borrower’s knowledge and belief, such Real Property is
in good repair and condition, subject to ordinary wear and tear, and does not
have any title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such Real Property (it being understood and agreed that construction
and redevelopment in the ordinary course do not constitute a material adverse
effect on the value, use of or ability to sell or refinance such Real Property);


(b)    such Real Property is Unencumbered;


(c)    such Real Property is either (i) owned in fee simple absolute (or, in the
case of Qualified Development Assets and Qualified Revenue-Producing Properties,
through ownership of

4
    

--------------------------------------------------------------------------------




a condominium unit) or (ii) occupied by means of a leasehold interest or similar
arrangement providing the right to occupy Real Property pursuant to a
Mortgageable Ground Lease;


(d)    such Real Property is owned or leased by (i) the Borrower, (ii) a
Guarantor or (iii) a Subsidiary of the Borrower (other than an Obligor
Subsidiary); and


(e)    such Real Property is located in the United States, Canada, Scotland, the
United Kingdom, Germany, Austria, France, Switzerland, the Netherlands, Belgium,
Sweden, Denmark, Norway, Finland, Ireland or Japan.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “base
rate,” and (c) the Eurodollar Rate plus 1.00%. The “base rate” is a rate set by
Citibank based upon various factors including Citibank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Citibank shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning set forth in the introductory paragraph hereto.


“Borrower Materials” has the meaning set forth in Section 6.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.


“Capital Improvement Reserve” means, with respect to any Real Property now or
hereafter owned by the Borrower or its Subsidiaries, an amount equal to twenty
cents ($.20) multiplied by the Net Rentable Area of the Real Property.


“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.


“Capitalization Rate” means 6.50%.


“Cash” means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

5
    

--------------------------------------------------------------------------------






“Cash Equivalents” means:


(a)    securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;


(b)    certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A‑1 by S&P and P‑1 by Moody’s;


(c)    demand deposits on deposit in accounts maintained at commercial banks
having membership in the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder;


(d)    commercial paper of an issuer rated (at the time of acquisition thereof)
at least A‑2 by S&P or P‑2 by Moody’s and in either case having a term of not
more than one year; and


(e)    money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.


“Cash Interest Expense” means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.


“CGMI” means Citigroup Global Markets Inc. and its successors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, or taking effect of any law, rule,
regulation, guideline, decision, directive or treaty, (b) any change in any law,
rule, regulation, directive, guideline, decision or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, law, rule,
treaty or directive (whether or not having the force of law) by any Governmental
Authority; provided that for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines, and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and been adopted
after the date of this Agreement.


“Change of Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding voting Common Stock, or (b) during any period of 12
consecutive months, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either

6
    

--------------------------------------------------------------------------------




directors at the beginning of such period or whose election or nomination for
reelection was previously so approved) cease for any reason to constitute a
majority of the directors then in office.


“Citibank” means Citibank, N.A. and its successors.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, as to each Lender, its obligation to make a Loan available
to the Borrower pursuant Section 2.01, in an aggregate principal amount on the
Closing Date not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or the amount set forth in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.


“Common Stock” means the common stock of the Borrower.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
    
“Confidential Information” means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by the
Borrower or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of the Borrower or any of its Subsidiaries that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software programs, software source documents,
manuals, documents, properties, names of tenants or potential tenants, vendors,
suppliers, distributors and consultants, and formulae related to the current,
future, and proposed products and services of the Borrower or any of its
Subsidiaries or tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Confidential Information may be disclosed or accessible to the Administrative
Agent and the Lenders as embodied within tangible material (such as documents,
drawings, pictures, graphics, software, hardware, graphs, charts, or disks),
orally, or visually.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

7
    

--------------------------------------------------------------------------------






“Credit Party” means the Borrower or any Guarantor and “Credit Parties” means,
collectively, the Borrower and the Guarantors.
    
“Debt Rating” means, as of any date of determination, the rating as determined
by either Rating Agency of the Borrower's long term non-credit enhanced senior
unsecured debt; provided that (a) if the Debt Ratings issued by the Rating
Agencies differ, the higher of such Debt Ratings shall apply, (b) if the
Borrower only has one Debt Rating, such Debt Rating shall apply and (c) if the
Borrower does not have a Debt Rating, Pricing Level 6 shall apply.


“Debt Service” means, for any period with respect to a Person’s Indebtedness,
the sum of all Interest Charges and regularly scheduled principal payments due
and payable during such period, excluding any balloon payments due upon maturity
of the Indebtedness, refinancing of the Indebtedness or repayments thereof in
connection with asset sales; provided that Debt Service shall not include any
Minority Interest’s share of any of the foregoing. Debt Service shall include
the portion of rent payable by a Person during such period under Capital Lease
Obligations that should be treated as principal in accordance with GAAP but
shall exclude Interest Charges related to committed construction loans.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.


“Departing Lender” has the meaning set forth in Section 10.13.


“Development Investments” means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground‑up development to be used principally for office, laboratory, research,
health sciences, technology, manufacturing or warehouse purposes and related
real property (and appurtenant amenities); provided, that, such Real Property or
any portion thereof will only constitute a Development Investment from the date
construction has commenced thereon until the date on which the Real Property and
applicable improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.



8
    

--------------------------------------------------------------------------------




“Documentation Agents” means Compass Bank, Regions Bank, MUFG Union Bank, N.A.,
SunTrust Bank, TD Bank, N.A., Mizuho Bank (USA) and PNC Bank National
Association, each in its capacity as co-documentation agent.


“Dollar” and “$”mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EBITDA” means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to assets of the Person) for that period, plus (b) the
following to the extent deducted in calculating Net Income of such Person (or
attributable to assets of such Person) (i) any non-recurring loss, plus (ii)
Interest Expense for that period, plus (iii) the aggregate amount of federal and
state taxes on or measured by income of such Person for that period (whether or
not payable during that period), plus (iv) depreciation, amortization and all
other non-cash expenses (including non-cash officer compensation and any
write-down of goodwill pursuant to GAAP) of such Person for that period, in each
case as determined in accordance with GAAP, plus (v) transaction costs, fees and
expenses in connection with any capital markets offering, debt financing or
amendment thereto, redemption or exchange of Indebtedness, Disposition, merger
or acquisition (in each case, whether or not consummated), plus (vi) severance
and restructuring charges plus (vii) charges related to the early extinguishment
of Indebtedness minus (c) any non-operating, non-recurring gain to the extent
included in calculating Net Income of such Person (or attributable to assets of
such Person).


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (on behalf of the Credit Parties) (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement by
the Borrower or any of its Subsidiaries pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

9
    

--------------------------------------------------------------------------------






“Equity Offering” means the issuance and sale by the Borrower or the Operating
Partnership of any equity securities.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA to
the extent that such determination could reasonably be expected to give rise to
a Material Adverse Effect; or (h) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Eurodollar Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the ICE Benchmark Administration Limited (or any other Person
which takes over the administration of that rate) LIBOR Rate (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch (or other Citibank branch or Affiliate)
to major banks in the London interbank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination

10
    

--------------------------------------------------------------------------------




in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Citibank’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning set forth in Section 8.01.


“Exchange Proceeds” means the net issuance proceeds from Equity Offerings, which
the Borrower has designated or otherwise stated that it intends to use to make
Restricted Payments on account of then existing Preferred Equity.


“Excluded Indebtedness” means, as of any date of determination, the aggregate
principal amount of any Indebtedness of the Borrower and its Subsidiaries
included in the definition of Total Indebtedness, as of such date of
determination, either (a) which by its terms matures within twenty-four (24)
months after such date of determination or (b) as to which the Borrower or any
Subsidiary has the right to convert or any holder of such Indebtedness has the
right to put or convert such Indebtedness within twenty-four (24) months after
such date of determination.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located, or in which it is doing business, or in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) other than with respect to an
assignee pursuant to a request by the Borrower under Section 10.13, any United
States Federal withholding tax that is imposed on amounts payable to such Person
at the time such Person becomes a party hereto (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of its appointment or designation of a new Lending Office
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a), (d) any taxes attributable to
such Person’s failure or inability (other than as a result of a Change in Law)
to comply with Section 3.01(e), and (e) any United States Federal withholding
tax imposed by the requirements of Sections 1471 through 1474 of the Code as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, or any
agreement entered into pursuant to Section 1471(b)(1) of the Code (“FATCA”).


“Existing Maturity Date” has the meaning set forth in Section 2.14(a).


“Existing Term Loan Agreement” has the meaning specified in the Recitals to this
Agreement.


“FATCA” has the meaning specified in the definition of Excluded Taxes.    


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate

11
    

--------------------------------------------------------------------------------




for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Citibank on such day on such
transactions as determined by the Administrative Agent.


“Fee Letter” means any letter agreement dated as of June 8, 2015 executed and
delivered by the Borrower and/or the Operating Partnership in connection with
this Agreement and to which any of the Arrangers and/or the Administrative Agent
are party, as the same may be amended from time to time.


“First Extension” has the meaning set forth in Section 2.14(a).


“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by (b)
an amount equal to (i) Debt Service of the Borrower and its Subsidiaries for
such period, plus (ii) all Preferred Distributions (other than redemptions) of
the Borrower and its Subsidiaries during such period.


“Foreign Lender” means any Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of the Borrower
and its Subsidiaries for that period computed on a consolidated basis in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures; provided that Funds From Operations shall
exclude one time or non-recurring charges and impairment charges, charges from
the early extinguishment of indebtedness and other non-cash charges. Adjustments
for unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision or instrumentality thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).



12
    

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means the Operating Partnership and, if requested by the Borrower,
any other Wholly-Owned Domestic Subsidiary of the Borrower who becomes a
Guarantor pursuant to Section 11.08.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.


“Impacted Loans” has the meaning set forth in Section 3.03.
    
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with
GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and bank
guaranties;


(c)    net obligations of such Person under any Swap Contract;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    Capital Lease Obligations; and

13
    

--------------------------------------------------------------------------------






(g)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or is otherwise liable for such Indebtedness, except to the
extent such Indebtedness is expressly made non-recourse to such Person and (ii)
Indebtedness shall not include any Minority Interest’s share of any of the
foregoing. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Intangible Assets” means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.


“Interest Charges” means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, minus (c) any Minority Interest’s
share of Cash Interest Expense.


“Interest Expense” means, with respect to any Person as of the last day of any
fiscal period and without duplication, an amount equal to (a) all interest,
fees, charges and related expenses paid or payable (without duplication) for
that fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered “interest expense” under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations, minus (or plus, as applicable) (c) amounts received
(or paid) under Swap Contracts plus (d) all other amounts considered to be
“interest expense” under GAAP.


“Interest Payment Date” means the fifth (5th) calendar day of each month;
provided that if the fifth (5th) calendar day of any month falls on a day other
than a Business Day, then the Interest Payment Date shall be the immediately
succeeding Business Day or, if any such date would be after the Maturity Date,
the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or, in the case of any
Eurodollar Rate Loan, converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, or such other
period that is twelve months or less requested by the Borrower and consented to
by all the Lenders, as selected by the Borrower in the applicable Loan Notice,
as the case may be; provided that:



14
    

--------------------------------------------------------------------------------




(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof.


“IP Rights” has the meaning specified in Section 5.16.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a joinder agreement substantially in the form attached
hereto as Exhibit F.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph.


“Lender Party” has the meaning set forth in Section 10.07.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) Adjusted Total Indebtedness
as of such date by (b) (i) the Adjusted Tangible Assets

15
    

--------------------------------------------------------------------------------




as of such date minus (ii) the amount of Excluded Indebtedness deducted in
connection with the determination of Adjusted Total Indebtedness as of such
date.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.    


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).


“Loan” means a term loan of any Type made to the Borrower by the Lenders
pursuant to Section 2.01.


“Loan Amount” means, at any time, the aggregate principal amount of the Loans
then outstanding, which on the Closing Date is equal to $350,000,000.


“Loan Documents” means this Agreement, each Note, each Fee Letter and any other
instrument, document or agreement from time to time delivered by a Credit Party
in connection with this Agreement.


“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.


“Material Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries in which the value of the assets acquired in such Acquisition
exceeds five percent (5%) of Total Assets of the Borrower and its Subsidiaries
(after giving effect to such Acquisition).


“Material Adverse Effect” means a material adverse effect on (a) the validity or
enforceability of any Loan Document (other than as a result of any action or
inaction of the Administrative Agent or any Lender), (b) the business or
financial condition of the Borrower and its Subsidiaries on a consolidated basis
or (c) the ability of the Credit Parties to perform the payment and other
material Obligations under the Loan Documents.


“Material Unsecured Indebtedness” means outstanding third party unsecured
borrowed money Indebtedness (including guaranties thereof), in a principal
amount equal to or greater than $25,000,000.


“Maturity Date” means the later of (a) June 30, 2019 and (b) if the Existing
Maturity Date is extended pursuant to Section 2.14, such extended Maturity Date
as determined pursuant to such Section 2.14.


“Maximum Rate” has the meaning set forth in Section 10.09.


“Minority Interest” means, with respect to any non-Wholly-Owned Subsidiary,
direct or indirect, of the Borrower, any ownership interest of a third party in
such Subsidiary.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgageable Ground Lease” means on any date of determination, a lease or
similar arrangement providing the right to occupy Real Property (a) which is
granted by the fee owner of Real Property, (b) which

16
    

--------------------------------------------------------------------------------




has a remaining term (calculated only once on the Closing Date or the date the
Real Property subject to such lease becomes a Qualified Asset Pool Property) of
not less than twenty-five (25) years, including extension options exercisable
solely at the discretion of the Borrower or any applicable Subsidiary, (c) under
which no material default has occurred and is continuing and (d) with respect to
which a security interest may be granted (i) without the consent of the lessor
or (ii) pursuant to the consent of the lessor, which consent has been granted.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on the Borrower and its Subsidiaries that prohibits Liens on any of
their Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
property that is the subject of such Lien and (b) any such covenant that does
not apply to, or otherwise permits, Liens which may secure the Obligations now
or in the future.


“Net Income” means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.


“Net Rentable Area” means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Borrower’s or its applicable Subsidiary’s rent roll for such Real Property, the
manner of such determination shall be consistently applied for all Real
Property, unless otherwise approved by the Administrative Agent.


“NOI” means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing
Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue‑Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.


“Non-Recourse Debt” means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability,
misapplication of funds, bankruptcy, transfer of collateral in violation of the
applicable loan documents, failure to obtain consent for subordinate financing
in violation of the applicable loan documents and other exceptions customary in
like transactions at the time of the incurrence of such Indebtedness) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Laws.


“Note” means a promissory note made by the Borrower in favor of, and payable to
the order of, a Lender evidencing that portion of the Loan made by such Lender
substantially in the form of Exhibit C. A Note shall be executed by the Borrower
in favor of each Lender requesting such Note.


“Obligations” means all advances to, and debts, liabilities, obligations of, any
Credit Party arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising and including interest and fees that accrue
after the commencement by or against any Credit Party or any Affiliate thereof
of any proceeding under any

17
    

--------------------------------------------------------------------------------




Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.


“Obligor Subsidiary” means any Subsidiary (other than the Operating Partnership)
that is not a Guarantor but is obligated with respect to any Material Unsecured
Indebtedness.


“Obligor Subsidiary Debt” means third party unsecured borrowed money
Indebtedness (including guaranties) of any Obligor Subsidiary.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the
Treasury.


“Operating Partnership” has the meaning set forth in the introductory paragraph
hereto.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, that “Other Taxes” shall not include
such amounts to the extent imposed as a result of any transfer by any Lender or
the Administrative Agent of any interest in or under any Loan Document.


“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate as reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


“Participant” has the meaning set forth in Section 10.06(d).


“Participant Register” has the meaning set forth in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) including a multiple employer plan but not
including a Multiemployer Plan; that is maintained

18
    

--------------------------------------------------------------------------------




or is contributed to by the Borrower or its Subsidiaries and any ERISA Affiliate
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.


“Permitted Purposes” has the meaning set forth in Section 10.07(a).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(2) of ERISA) established by the Borrower, or with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Platform” has the meaning set forth in Section 6.02.


“Preferred Distributions” means for any period, the amount of any and all
Restricted Payments due and payable in cash by the Borrower or any of its
Subsidiaries during such period to the holders of Preferred Equity but shall not
include (i) any Minority Interest’s share of any such Restricted Payments or
(ii) any such Restricted Payments paid to the Borrower or any of its
Subsidiaries.


“Preferred Equity” means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in the
Borrower or any of its Subsidiaries that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.


“Property” means all assets of the Borrower and its Subsidiaries, whether real
property or personal property.


“Public Lender” has the meaning set forth in Section 6.02.


“Qualified Asset Pool Property” means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified Joint
Venture Property.


“Qualified Development Asset” means a Real Property that:


(a)
satisfies the Base Qualifications;



(b)
constitutes a Development Investment; and



(c)
does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Land.



“Qualified Joint Venture Property” means a Real Property, owned and controlled
by a direct or indirect non-wholly-owned Subsidiary, that is any of a Qualified
Revenue-Producing Property, Qualified Land and/or a Qualified Development Asset.
For purposes of this definition “controlled” means exclusive control of any
disposition, refinancing and operating activity without the consent of any other
party (other than (i) the Borrower or (ii) any of its Subsidiaries, as long as
such Subsidiary does not need the consent of any minority equity holder thereof
to consent to any disposition, refinancing or operating activity).
Notwithstanding the foregoing, the Tech Square Project shall be deemed a
Qualified Joint Venture Property so long as it meets the criteria set forth
above other than those matters set forth on Schedule 1.01.

19
    

--------------------------------------------------------------------------------






“Qualified Land” means, as of any date of determination, without duplication,
Real Property that:


(a)
satisfies the Base Qualifications;



(b)
is entitled; and



(c)
does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Development Asset.



“Qualified Revenue‑Producing Property” means a Revenue‑Producing Property that:


(a)
satisfies the Base Qualifications;



(b)
is occupied or available for occupancy (subject to final tenant improvements);
and



(c)
does not otherwise constitute a Qualified Development Asset or Qualified Land.



“Rating Agencies” means (a) S&P and (b) Moody’s.


“Real Property” means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any Credit Party or any of its
Subsidiaries.


“Register” has the meaning specified in Section 10.06(c).


“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Replacement Lender” has the meaning set forth in Section 10.13.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Loan Amount.


“Responsible Officer” means, (a) with respect to delivery of executed copies of
this Agreement or any Compliance Certificate, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or any
executive vice president of the applicable Credit Party (or the partner or
member or manager, as applicable) and (b) for all other purposes, the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, secretary, assistant secretary or any executive vice president of the
applicable Credit Party (or the partner or member or manager, as applicable).
Any document delivered hereunder that

20
    

--------------------------------------------------------------------------------




is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.


“Restricted Payment” means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by the Borrower or any of its
Subsidiaries, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property by the Borrower or such Subsidiary of any such security or
interest (excluding any Indebtedness which by its terms is convertible into an
Equity Interest), (b) the declaration or (without duplication) payment by the
Borrower or such Subsidiary of any dividend in Cash or in Property on or with
respect to any such security or interest and (c) any other payment in Cash or
Property by the Borrower or such Subsidiary constituting a distribution under
applicable Laws with respect to such security or interest.


“Revenue-Producing Property” means an identifiable improved Real Property that
is used principally for office, laboratory, research, health sciences,
technology, manufacturing or warehouse purposes and related real property (and
appurtenant amenities), or for such other revenue-producing purposes as the
Required Lenders may approve.


“Royal Bank” means Royal Bank of Canada and its successors.


“S&P” means Standard & Poor’s Ratings Services, a division of McGraw‑Hill
Financial, Inc. and any successor thereto.


“Same Day Funds” means immediately available funds.


“Sanction(s)” means any international economic sanction(s) administered or
enforced by OFAC or other applicable sanction authorities of the United States
Government.


“ScotiaBank” means The Bank of Nova Scotia and its successors.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“SEC Report” means all filings on Form 10‑K, Form 10-Q or Form 8-K with the SEC
made by the Borrower pursuant to the Securities Exchange Act of 1934.


“Second Extension” has the meaning set forth in Section 2.14(a).


“Secured Debt” means, without duplication, (a) Indebtedness of the Borrower or
any of its Subsidiaries that is secured by a Lien and (b) Obligor Subsidiary
Debt; provided, that Secured Debt shall not include any of the Obligations.


“Secured Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) the Secured Debt of the
Borrower and its Subsidiaries as of such date by (b) the Adjusted Tangible
Assets, as of such date.


“Solvent” means, as to any Person, that, as of any date of determination, (a)
the amount of the present fair saleable value of the assets of such Person will,
as of such date, exceed the amount of all liabilities of such Person, contingent
or otherwise, as of such date, (b) the present fair saleable value of the assets
of such

21
    

--------------------------------------------------------------------------------




Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its existing or anticipated debts as such
debts become absolute and matured, and (c) such Person will not have as of such
date, an unreasonably small amount of capital with which to conduct its
business.


“SPC” has the meaning set forth in Section 10.06(h).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Syndication Agents” means Royal Bank and ScotiaBank, each in its capacity as
co-syndication agent.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Tech Square Project” means the seven building campus located in Cambridge,
Massachusetts aggregating approximately 1.2 million square feet.


“Third Extension” has the meaning set forth in Section 2.14(a).



22
    

--------------------------------------------------------------------------------




“Total Assets” means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Unencumbered
Asset Value (it being understood that the Unencumbered Asset Value for any Real
Property that is not a Qualified Asset Pool Property shall be calculated as if
it was a Qualified Asset Pool Property). In the event that a Person has an
ownership or other equity interest in any other Person, which investment is not
consolidated in accordance with GAAP (that is, such interest is a “minority
interest”), then the assets of a Person and its Subsidiaries shall include such
Person’s or its Subsidiaries’ allocable share of all assets of such Person in
which a minority interest is owned based on such Person’s respective ownership
interest in such other Person.


“Total Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and bank
guaranties;


(c)    net obligations of such Person under any Swap Contract;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    Capital Lease Obligations; and


(g)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, Total Indebtedness shall not include any Minority
Interest’s share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), zero. The amount of any Capital
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would

23
    

--------------------------------------------------------------------------------




have been known by the Person (or, in the case of a Person other than a natural
Person, would have been known by a Responsible Officer of that Person).


“Trade Date” has the meaning set forth in Section 10.06(b).


“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“Unencumbered” means, with respect to any Revenue‑Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue‑Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Liens permitted under Section 7.01 (other than Sections 7.01(q)(ii),
(r) and (t)), (b) is not subject to any Negative Pledge and (c) is not held by a
Person any of whose direct or indirect equity interests are subject to a Lien or
Negative Pledge.


“Unencumbered Asset Value” means, as of any date of determination and without
double counting any item, the following amounts for the following types of Real
Property:


(a)    with respect to any Qualified Revenue-Producing Property owned for a full
four consecutive fiscal quarter period or longer, an amount equal to (i) the
Adjusted NOI of such Real Property for the prior four full consecutive fiscal
quarters divided by (ii) the Capitalization Rate; provided that in the event any
such Real Property sustains any material damage, the value of any business
interruption insurance proceeds owed to or received by the Borrower during such
period with respect to such Qualified Revenue-Producing Property shall be
included in the Adjusted NOI of such Real Property for the periods from the date
of such material damage until such time as such Qualified Revenue-Producing
Property becomes fully operational.


(b)    with respect to any Qualified Revenue-Producing Property owned for less
than four full consecutive fiscal quarters, an amount equal to (i) the Adjusted
NOI of such Real Property for the period which the Borrower or applicable
Subsidiary has owned and operated such Real Property, adjusted by the Borrower
to an annual Adjusted NOI in a manner reasonably acceptable to the
Administrative Agent, divided by (ii) the Capitalization Rate; provided that in
the event any such Real Property sustains any material damage, the value of any
business interruption insurance proceeds owed to or received by the Borrower
during such period with respect to such Qualified Revenue-Producing Property
shall be included in the Adjusted NOI of such Real Property for the periods from
the date of such material damage until such time as such Qualified
Revenue-Producing Property becomes fully operational.


(c)    with respect to Qualified Revenue-Producing Property that is being
renovated or with respect to which a partial or total renovation was recently
completed, an amount as determined at the sole election of the Administrative
Agent based on (i) the annualized Adjusted NOI with respect to such Real
Property, annualized based on bona fide, arms length signed tenant leases which
are in full force and effect requiring current rental payments, divided by the
Capitalization Rate, or (ii) the cost basis of such Real Property determined in
accordance with GAAP multiplied by the Borrower’s or its Subsidiaries’
percentage ownership interest in such Qualified Revenue Property.


(d)    with respect to any Real Property that constitutes Qualified Land, an
amount equal to, at the option of the Borrower, (i) the cost basis as determined
in accordance with GAAP or the

24
    

--------------------------------------------------------------------------------




Appraised Value (if any) of such Qualified Land multiplied by (ii) the
Borrower’s or its Subsidiaries’ percentage ownership interest in such Qualified
Land.


(e)    with respect to any Real Property that constitutes Qualified Development
Assets, an amount equal to (i) the cost basis as determined in accordance with
GAAP of such Qualified Development Asset multiplied by (ii) the Borrower’s or
its Subsidiaries’ percentage ownership interest in such Qualified Development
Asset; provided that if all or any portion of a Qualified Development Asset is
materially damaged, the value of such Qualified Development Asset shall be the
amount assigned to such Qualified Development Asset prior to the damage less the
amount (as determined by the Borrower in good faith) by which the casualty
insurance proceeds that are owed or received in respect of such casualty event
are insufficient to restore such Qualified Development Asset for a period of up
to the lesser of (x) 365 days following such casualty event and (y) the date
such Qualified Development Asset is restored and fully functional.


“United States” and “U.S.” mean the United States of America.


“Unrelated Person” means any Person other than (i) a Subsidiary of Borrower,
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of the Borrower and its Subsidiaries or (iii) any Person that held
Common Stock on the day prior to the effective date of the Borrower’s
registration statement under the Securities Act of 1933 covering the initial
public offering of Common Stock.


“Unsecured Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio obtained by dividing (a) the sum of the aggregate Adjusted
NOI from the Qualified Asset Pool Properties for that fiscal quarter and the
preceding three full fiscal quarters, by (b) the aggregate Interest Charges for
such period in respect of the unsecured Indebtedness of the Borrower and its
Subsidiaries (other than Obligor Subsidiary Debt). The Unsecured Interest
Coverage Ratio shall be determined by the Borrower and such determination shall
be reasonably satisfactory to the Administrative Agent and shall exclude
interest during construction to the extent capitalized.


“Unsecured Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (a) (i) aggregate unsecured Adjusted
Total Indebtedness as of such date minus (ii) Obligor Subsidiary Debt as of such
date to (b) (i) the Adjusted Unencumbered Asset Value as of such date minus (ii)
the amount of unsecured Excluded Indebtedness (other than Obligor Subsidiary
Debt) deducted in the calculation of aggregate unsecured Adjusted Total
Indebtedness pursuant to clause (a)(i) above.


“Wholly‑Owned Subsidiary” means a Subsidiary of the Borrower, 100% of the
capital stock or other equity interest of which is owned, directly or
indirectly, by the Borrower, except for director’s qualifying shares required by
applicable Laws.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i)

25
    

--------------------------------------------------------------------------------




any definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof; (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, amended and
restated, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms/Financial Covenants.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, the effects of FASB ASC 825 on
financial liabilities shall be disregarded.


(b)    Changes in GAAP or Funds From Operations. If at any time any change in
GAAP or the calculation of Funds From Operations would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP or Funds From Operations (subject to the approval of the Required
Lenders, the Administrative Agent and the Borrower); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or Funds From Operations, as applicable, prior to such
change therein and (ii) upon written request, the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or Funds
From Operations.


(c)    Calculation of Financial Covenants. For purposes of calculation of the
applicable financial covenants, the Borrower and its Subsidiaries shall be given
credit for properties held by an “exchange accommodation titleholder” pursuant
to an exchange that qualifies as a reverse exchange under Section 1031 of the
Code (including in the event any such property is subject to a mortgage in favor
of, or for the benefit of, the Borrower or any of its Subsidiaries).


1.04    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01    Term Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make the portion of the Loan Amount represented by its Commitment
available to the Borrower on the Closing Date in an aggregate amount not to
exceed such Lender’s Commitment or the Loan Amount; provided, however, that the
$350,000,000 currently outstanding under the Existing Term Loan Agreement shall
be deemed to be advanced under this Agreement and reallocated among the Lenders
as set forth in Schedule 2.01 on the Closing Date, without executing any
Assignment and Assumption or any other documentation. In addition, the existing
Interest Period for the $350,000,000 currently outstanding under the Existing
Term Loan Agreement (immediately after giving effect to any optional prepayments
made thereunder on the Closing Date) shall end on the Closing Date and such
Loans shall be continued or converted on the Closing Date as set forth in the
Loan Notice delivered by the Borrower to the Administrative Agent in accordance
with Section 2.02(a). Each Lender hereby waives any right to request
compensation from the Borrower pursuant to Section 3.05 for any loss, cost or
expense incurred by it as a result of the ending of the existing Interest Period
on the Closing Date. The Loans shall be in Dollars and, except as set forth in
the first sentence of this Section, drawn in a single Borrowing on the Closing
Date. The Lenders shall have no commitments hereunder to fund any additional
Loans after the initial Borrowing. To the extent all or any portion of the Loans
are repaid or prepaid, they may not be reborrowed.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
12:00 Noon three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, and (ii) 12:00 Noon on
the Business Day prior to the requested date of any Borrowing of Base Rate
Loans, and (iii) 12:00 Noon on the Business Day prior to the requested date of
any conversion of Eurodollar Rate Loans to Base Rate Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, (x) the applicable notice must be received by
the Administrative Agent not later than 12:00 Noon four Business Days prior to
the requested date of such Borrowing, conversion to or continuation of
Eurodollar Rate Loans, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them and (y) not later than 12:00 Noon,
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Citibank’s base rate used in determining the Base
Rate promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 20 Interest Periods in effect with respect to Loans.


2.03    [Reserved].


2.04    [Reserved].


2.05    Prepayments.


The Borrower may, upon written notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 Noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the Business Day
prior to the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date, the amount of such
prepayment, and the Type(s) of Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice and the
contents thereof and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, however, that a notice
of voluntary prepayment pursuant to this Section 2.05 may state that such notice
is conditioned upon an event or other transaction, such as the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
Indebtedness, in which case such notice of prepayment pursuant to this Section
2.05 may be revoked by the Borrower if such condition is not satisfied (subject
to Section 3.05(b) for any notice of a prepayment of Eurodollar Rate Loans that
is revoked). Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding anything to the contrary contained in this Section 2.05, to the
extent the reallocation of Commitments set forth in Section 2.01 results in a
Lender having a decreased Commitment or no Commitment under this Agreement, such
Lender shall be entitled to all accrued interest on the amount by which such
Lender’s Commitment is decreased, together with any additional amounts required
pursuant to Section 3.05 (to the extent requested by any such Lender, in the
manner set forth in Section 3.05), on the Closing Date.


2.06    [Reserved].


2.07    Repayment of Loans.


The Borrower shall repay on the Maturity Date the aggregate principal amount of
the Loans outstanding on such date, together with all interest and accrued fees
related thereto.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.


(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto (for interest accrued through the last
day of the prior month) and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    The Borrower shall pay to the Administrative Agent for its own account
and for the account of the Lenders fees, in Dollars, in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


(b)    The Borrower shall pay to the Administrative Agent and the Lenders such
fees, in Dollars, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360‑day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365‑day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


2.11    Evidence of Debt.


The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) the applicable Note(s), which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by a Credit Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by a Credit Party
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 11:00 a.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)
(i)    Funding by Lenders: Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to such Borrowing. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.



(ii)    Payments by Borrower: Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment and without relieving the Borrower’s obligation to
make such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:


(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Credit Party pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


2.14    Extensions of Maturity Date.
(a)    Requests for Extension of Maturity Date. The Borrower may request, (i) by
written notice to the Administrative Agent provided not earlier than 90 days
prior to, and not later than 30 days prior to, the Maturity Date then in effect
hereunder (the “Existing Maturity Date”), a six-month extension of the Existing
Maturity Date (the “First Extension”) with respect to the Loan Amount then
outstanding, (ii) thereafter, by written notice to the Administrative Agent
provided not earlier than 90 days prior to, and not later than 30 days prior to
the Existing Maturity Date (as extended pursuant to clause (i) of this
sentence), an additional six-month extension of the Existing Maturity Date (the
“Second Extension”) with respect to the Loan Amount then outstanding and (iii)
thereafter, by written notice to the Administrative Agent provided not earlier
than 90 days prior to, and not later than 30 days prior to the Existing Maturity
Date (as extended pursuant to clause (ii) of this sentence), an additional
extension of the Existing Maturity Date until January 15, 2021 (the “Third
Extension”) with respect to the Loan Amount then outstanding (each such notice,
an “Extension Request”). The Administrative Agent shall promptly notify each
Lender of each Extension Request, and each Lender shall extend such Lender’s
Maturity Date for the applicable time period in accordance with this Section
2.14(a) and subject to clause (b) below.


(b)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
an extension of the then Existing Maturity Date pursuant to this Section shall
not be effective unless:


(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;


(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects, on and as of the date of such extension
and after giving effect thereto, as though made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, only as of such specific date), and except that the
representations and warranties contained in subsections (a) and (d) of
Section 5.05 shall be deemed to refer to the most recent statements and
projections furnished pursuant to Sections 6.01(a) and 6.02(b), respectively;


(iii)    the Borrower pays the Administrative Agent, for distribution to the
Lenders, based on their Applicable Percentages, an extension fee on or prior to
the Existing Maturity Date in an amount equal to the product of (i) 0.075%,
multiplied by (ii) the Loan Amount at the time of the extension;


(iv)    with respect to the Second Extension pursuant to clause (a) above, the
Borrower shall have previously exercised its First Extension right under such
clause (a); and


(v)    with respect to the Third Extension pursuant to clause (a) above, the
Borrower shall have previously exercised its Second Extension right under such
clause (a).


(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.




ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold.


(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding in accordance with Section
3.01(a)(ii).


(ii)    If the Borrower or the Administrative Agent shall be required by
applicable Laws (including, without limitation, the Code) to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Borrower or the Administrative
Agent, as applicable, shall withhold or make such deductions as are determined
in the good faith discretion of the Borrower or the Administrative Agent, as
applicable, to be required by applicable Law, (B) the Borrower or the
Administrative Agent, as applicable, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
applicable Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01(a)(ii)) the applicable Lender receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Indemnification for Taxes. (i) The Borrower shall and does hereby
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) paid by the Administrative Agent or such Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, setting forth in reasonable detail the basis for such
amounts, shall be conclusive absent manifest error. The Borrower shall, and does
hereby indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.


(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender's failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. (i) Any of the Administrative Agent or a Lender that
is entitled to an exemption from or reduction of withholding tax under the Law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable Law and
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent or any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law and reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not the Administrative Agent or
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (B), (C), (D), (E)
and (F) below) shall not be required if in the applicable Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing the Administrative
Agent or any Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Person becomes a party to this Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative
Agent), but only if such Person is legally entitled to do so, whichever of the
following is applicable:


(A)    duly completed copies of IRS Form W‑8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(B)    duly completed copies of IRS Form W‑8ECI,


(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Credit
Party within the meaning of Section 881 (c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W‑8BEN or W-8BEN-E, as applicable,


(D)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Documents, duly completed copies of IRS Form
W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or W-8BEN-E, as
applicable, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable,


(E)    in the case of the Administrative Agent or any Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, duly
completed copies of IRS W‑9, establishing a complete exemption from backup
withholding taxes,


(F)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment, and/or


(G)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax (or
indicating whether such withholding tax is applicable) duly completed together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.


Each Lender and the Administrative Agent agree that if any form or certification
it previously delivered becomes inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and/or the Administrative
Agent in writing of its legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out‑of‑pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person or to file for or otherwise pursue on behalf of any
Credit Party any refund of any Taxes.


3.02    Illegality.


If any Lender determines in good faith that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If the Administrative Agent or the Required Lenders determine in good faith that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto or continuation thereof that (a) deposits are not being
offered to banks in the applicable offshore interbank market for Dollars for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan (in
each case with respect to clauses (a) and (b) above, “Impacted Loans”), or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) or clause (b) of the first sentence of
this section, the Administrative Agent, in consultation with the Borrower and
the Required Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (x) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) or
clause (b) of the first sentence of this section, (y) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)); or


(ii)    subject any Lender to any Taxes (except for Indemnified Taxes, Other
Taxes, and Excluded Taxes); or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein (other than with respect to Taxes,
which shall be governed solely by Section 3.01);


and the result of any of the foregoing shall be to increase the cost to such
Lender , which such Lender deems material in its reasonable discretion, of
making or maintaining any Loan the interest on which is determined by reference
to the Eurodollar Rate (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), by an amount deemed by
such Lender to be material in its reasonable discretion, then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the basis for and the calculation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the provisions
of this Section for any increased costs incurred or reductions suffered more
than three months prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
three‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case, shall be due and payable on each date on which interest is payable on such
Loan; provided, the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice. Any Lender which gives notice under
this Section 3.04(e) shall promptly withdraw such notice (by written notice of
withdrawal given to the Administrative Agent and the Borrower) in the event such
Lender is no longer required to maintain such reserves or the circumstances
giving rise to such notice shall otherwise cease to exist.


Notwithstanding anything contained in this Section 3.04, the Borrower shall not
be obligated to pay any greater amounts than such Lender(s) is (are) generally
charging other borrowers on loans similarly situated to the Borrower that are
parties to similar credit agreements.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert to any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower;


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or


(d)    the reallocation of Commitments as set forth in Section 2.01;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), setting forth in reasonable detail
the basis and calculation for such amounts, shall be conclusive absent manifest
error.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of Borrower, such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if material amounts are paid to such Lender under Section 3.05, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.




ARTICLE IV

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF
THIS AGREEMENT AND THE BORROWING


4.01    Conditions of Effectiveness of this Agreement.


The effectiveness of this Agreement and the obligation of each Lender to make
its Loan available on the Closing Date is subject to satisfaction of the
following conditions precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or other electronic imaging transmission (e.g. “pdf”
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Credit Party (to the
extent applicable), each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:


(i)    executed counterparts of this Agreement;


(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized as of the date
hereof to act as a Responsible Officer in connection with this Agreement and the
other Loan Documents to which such Credit Party is a party;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed (including, without limitation, articles or certificates of incorporation
or other charter documents and bylaws or other governance documents of each
Credit Party), and that each Credit Party is validly existing and in good
standing in its jurisdiction of organization and the tax identification number
for each Credit Party;


(v)    favorable opinions of each counsel to the Credit Parties, addressed to
the Administrative Agent and each Lender, as to the matters concerning the
Credit Parties and the Loan Documents as the Required Lenders may reasonably
request;


(vi)    a certificate of a Responsible Officer of the Credit Parties either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Credit Party and the
validity against such Credit Party of the Loan Documents to which it is a party
(other than such consents and approvals delivered pursuant to Section
4.01(a)(iii)), and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required (other than such consents and approvals delivered pursuant to Section
4.01(a)(iii));


(vii)    a certificate signed by a Responsible Officer of the Credit Parties
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and


(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.


(b)    Any fees required to be paid by the Borrower to the Administrative Agent
or the Lenders on or before the Closing Date shall have been, or concurrently
with the Closing Date are being, paid.


(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02    Additional Conditions to Effectiveness.


The obligation of each Lender to make its Loan available on the Closing Date is
subject to satisfaction of the following conditions precedent:


(a)    The representations and warranties of each Credit Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the Closing Date in all material respects, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.


(b)    No Default or Event of Default shall exist, or would result from the
proposed Borrowing on the Closing Date or from the application of the proceeds
thereof.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:


5.01    Existence, Qualification and Power; Compliance with Laws.


Each Credit Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent permitted by Sections 7.03 or
10.20, (b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause  (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by each Credit Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in each case referred to in clause (b) or (c), as contemplated hereunder or to
the extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Loan
Document other than those that have already been made or obtained and remain in
full force and effect or those which, if not made or obtained, could not
reasonably be expected to have a Material Adverse Effect.


5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Credit Party party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Credit Party party
thereto, enforceable against each such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


5.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) for the most recent fiscal
quarter end, and the related consolidated statements of income or operations and
cash flows for the fiscal quarter ended on that date fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, subject to the
absence of footnotes and to normal year end audit adjustments.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.


(d)    The consolidated financial projections of the Borrower previously
delivered to the Administrative Agent as to the projected compliance with the
financial covenants contained in Section 7.09 for the 2015, 2016 and 2017 fiscal
years were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts (it being understood that such financial
projections are subject to uncertainties and contingencies, which may be beyond
the control of the Borrower and its Subsidiaries and that no assurance is given
by the Borrower that such projections will be realized).


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Credit Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or any of their Subsidiaries or against any of their properties or revenues that
(a) affect or pertain to this Agreement or any other Loan Document or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.


5.07    No Default.


Neither any Credit Party nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08    Ownership of Property; Liens.


Each of the Credit Parties and their Subsidiaries has good record and marketable
title in fee simple (subject to the rights of other parties as owners of
condominium units) to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Credit Parties
and their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.


5.09    Environmental Compliance.


The Credit Parties and their Subsidiaries are not in violation of any
Environmental Laws and not subject to liabilities or claims thereunder that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.10    Insurance.


The properties of each Credit Party and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Credit
Parties, in such amounts and with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Credit Party or the applicable
Subsidiary operates.


5.11    Taxes.


The Credit Parties and their Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed and have paid all Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP (to the extent required by GAAP) or (b) where
failure to comply with the foregoing could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against a Credit
Party or any of their Subsidiaries that would, if made, have a Material Adverse
Effect.


5.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service. To the best knowledge of the Credit Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.


(b)    There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and neither any Credit Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Credit Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher except where the
failure to attain such funding target attainment percentage could not reasonably
be expected to give rise to a Material Adverse Effect, and neither any Credit
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date except where
such drop in funding target attainment percentage could not reasonably be
expected to give rise to a Material Adverse Effect; and (iv) neither any Credit
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.


5.13    Margin Regulations; Investment Company Act; REIT Status.


(a)    Neither the making of any Loan hereunder nor the use of proceeds thereof
will violate the provisions of Regulations T, U or X of the FRB.


(b)    None of the Credit Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


(c)    The Borrower currently has REIT Status.


5.14    Disclosure.


Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Credit Parties represent only that such information was prepared in good faith
based upon assumptions believed by the Credit Parties to be reasonable at the
time made (it being understood that such financial projections are subject to
uncertainties and contingencies, which may be beyond the control of the Borrower
and its Subsidiaries and that no assurance is given by the Borrower that such
projections will be realized).


5.15    Compliance with Laws.


Each Credit Party and each of its Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


5.16    Intellectual Property; Licenses, Etc.


Each Credit Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except to the extent that failure to so own or possess such IP Rights or
any such conflict, could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened in writing, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


5.17    Property.


All of the Credit Parties’ and their respective Subsidiaries’ Properties are in
good repair and condition, subject to ordinary wear and tear, other than with
respect to deferred maintenance existing as of the date of acquisition of such
Property and except for such defects relating to properties which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


5.18    OFAC.


Neither the Borrower, nor any of its Subsidiaries, or, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent or
affiliate thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a country or territory that is the subject of Sanctions.


5.19    Solvency.


As of the Closing Date and after giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, including all of the Loans made
hereunder, the Borrower and its Subsidiaries (on a consolidated basis) are
Solvent.




ARTICLE VI

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, the Credit Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:


6.01    Financial Statements.


Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender):


(a)    As soon as practicable, and in any event within 90 days after the end of
each fiscal year, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of the Borrower
and its Subsidiaries for such fiscal year, all in reasonable detail. Such
financial statements shall be prepared in accordance with GAAP, consistently
applied, audited and shall be accompanied by a report of Ernst & Young LLP or
other independent public accountants of recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards as at such date, and shall not be subject to any “going concern” or
like qualifications or exception or any qualification or exception as to the
scope of the audit; and


(b)    As soon as practicable, and in any event within 60 days after the end of
each fiscal quarter (other than the fourth fiscal quarter in any fiscal year),
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter and the consolidated statements of operations and
cash flows for such fiscal quarter, and the portion of the fiscal year ended
with such fiscal quarter, all in reasonable detail. Such financial statements
shall be certified by a Responsible Officer of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year‑end accruals and audit adjustments.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:


(a)    Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;


(b)    No later than 90 days after the commencement of each fiscal year, an
annual forecast for the then-current fiscal year in reasonable detail;


(c)    Promptly after request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;


(d)    Promptly after the same are available, and in any event within five (5)
Business Days after filing with the SEC, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all publicly available annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
the Administrative Agent pursuant to Section 6.01 or other provisions of this
Section 6.02;


(e)    Promptly upon a Responsible Officer becoming aware of the occurrence of
any (i) Reportable Event or (ii) non‑exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder that could reasonably be
expected to give rise to a material liability, written notice thereof and
specifying what action the Borrower is taking or proposes to take with respect
thereto, and, when known, any action taken by the IRS with respect thereto;


(f)    Promptly upon a Responsible Officer becoming aware of the existence of
any condition or event which constitutes a Default or Event of Default, written
notice thereof and specifying what action the Borrower is taking or proposes to
take with respect thereto;


(g)    Promptly upon a Responsible Officer becoming aware that any Person has
commenced a legal proceeding with respect to a claim against the Credit Parties
or their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, written notice describing the pertinent facts relating
thereto and what action Borrower or its Subsidiaries are taking or propose to
take with respect thereto;


(h)    Promptly upon a Responsible Officer becoming aware of a change in the
Debt Rating, written notice of such change;


(i)    Promptly upon a Responsible Officer becoming aware, notice of any
material change in accounting policies by the Borrower or any other Credit Party
(except to the extent disclosed in the financial statements next delivered
pursuant to Section 6.01); and


(j)    Such other data and information with respect to the Borrower or any
Subsidiary as from time to time may be reasonably requested by the
Administrative Agent.


Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Credit Parties post such documents, or
provide a link thereto on the Credit Parties’ website on the Internet at the
website address listed on Schedule 10.02 or (ii) on which such documents are
posted on the Credit Parties’ behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent), including the SEC’s EDGAR website; provided that the Credit Parties
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests in writing to the Borrower and the Administrative Agent
that the Credit Parties deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Credit Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Credit Parties hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public‑side” Lenders (i.e., Lenders that do not wish to receive material
non‑public information with respect to the Credit Parties or their securities)
(each, a “Public Lender”). The Credit Parties hereby agree that (w) all Borrower
Materials (other than SEC Reports) that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (x) by marking Borrower Materials “PUBLIC,” the Credit Parties shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as either publicly available
information or not containing any material non-public information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all SEC
Reports and all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials (other than SEC Reports) that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” The Credit Parties shall be in compliance with all
requirements to deliver information under this Agreement if they have made such
information available to the Administrative Agent and, to the extent required,
Lenders other than Public Lenders, and the failure of Public Lenders to receive
information made available to other Lenders shall not result in any breach of
this Agreement.


6.03    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Credit Parties or such Subsidiary prior to the
imposition of such Lien or (b) the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.04    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect the legal existence
and good standing of the Credit Parties under the Laws of the jurisdiction of
their organization except in a transaction permitted by Sections 7.03 or 10.20;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non‑preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.


6.05    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and subject to exceptions for extraordinary or
reasonably unforeseeable events in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) make all
necessary repairs thereto and renewals and replacements thereof in a reasonably
timely manner except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.


6.06    Maintenance of Insurance.


Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions) with responsible insurance companies in such amounts
and against such risks as is customarily carried by companies engaged in similar
businesses and owning similar assets in the general areas in which the Credit
Parties or such Subsidiaries, as applicable, operate.


6.07    Compliance with Laws.


Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.08    Books and Records.


(a)    Maintain proper books of record and account, in which entries true and
correct in all material respects are made in conformity with GAAP consistently
applied; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Credit Parties and their Subsidiaries, as the
case may be.


6.09    Inspection Rights.


Permit the Lenders, through the Administrative Agent or any representative
designated by the Administrative Agent, at the Credit Parties’ expense, to visit
and inspect any of the properties of the Credit Parties or any of their
respective Subsidiaries (subject to the rights of any tenants), to examine the
books of account of the Credit Parties and their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Credit Parties and their respective Subsidiaries with, and
to be advised as to the same by, their Responsible Officers, all at such
reasonable times (typically during normal business hours) and intervals as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request upon not less than four (4) Business Days’ notice; provided,
however, that inspections made at the Credit Parties’ expense shall be limited
to once per year, unless an Event of Default shall have occurred and be
continuing. The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
Credit Parties’ or such Subsidiaries’ normal business operations.
Notwithstanding anything to the contrary in this Section 6.09, no Credit Party
nor any of their Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law or any agreement binding on any Credit Party or any of its
Subsidiaries or (ii) is subject to attorney‑client or similar privilege or
constitutes attorney work product.


6.10    Use of Proceeds.


Use the proceeds of the Loans for working capital and general corporate purposes
(including repayments of Indebtedness) not in contravention of any Laws or any
Loan Documents.


ARTICLE VII

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, each Credit Party shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside, to the extent
required by GAAP (or deposits made pursuant to applicable Law) and which are not
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;


(b)    Liens for taxes and assessments on Property which are not yet past due;
or Liens for taxes and assessments on Property for which adequate reserves have
been set aside, to the extent required by GAAP, and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;


(c)    defects and irregularities in title to any Property which would not
reasonably be expected to result in a Material Adverse Effect;


(d)    easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;


(e)    easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of Property in or adjacent to a shopping
center, business or office park or similar project affecting Property in the
ordinary conduct of the business of the applicable Person;


(f)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;


(g)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;


(h)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property in the ordinary conduct
of the business of the applicable Person;


(i)    statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business (but not in connection with the
incurrence of any Indebtedness) with respect to obligations which are not
delinquent or are being contested in good faith, provided that, if delinquent,
adequate reserves have been set aside with respect thereto, to the extent
required by GAAP, and, by reason of nonpayment, no Property is subject to a
material impending risk of loss or forfeiture;


(j)    covenants, conditions, and restrictions affecting the use of Property
which may not give rise to any Lien against such Property in the ordinary
conduct of the business of the applicable Person;


(k)    rights of tenants as tenants only under leases and rental agreements
covering Property entered into in the ordinary course of business of the Person
owning such Property;


(l)    Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;


(m)    Liens consisting of pledges or deposits of Property to secure performance
in connection with operating leases made in the ordinary course of business;


(n)    deposits to secure the performance of bids, contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;


(o)    Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;


(p)    Liens consisting of deposits of Property to secure statutory obligations
of any Credit Party or any Subsidiary;


(q)    (i) Liens created by or resulting from any litigation or legal proceeding
in the ordinary course of business which is currently being contested in good
faith by appropriate proceedings, provided that, adequate reserves have been set
aside and no material Property is subject to a material impending risk of loss
or forfeiture and (ii) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;


(r)    other nonconsensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not
individually involve amounts in excess of $10,000,000 or in the aggregate
involve amounts in excess of $20,000,000;


(s)    any Liens securing the Obligations; and


(t)    Liens securing Secured Debt (other than Obligor Subsidiary Debt) not
prohibited by this Agreement.


7.02    Investments.


Make any Investments, except:


(a)    Investments held by any Credit Party or any of its Subsidiaries in the
form of Cash, Cash Equivalents or short‑term marketable securities;


(b)    advances to officers, directors and employees of any Credit Party or any
of its Subsidiaries for travel, entertainment, relocation and similar ordinary
business purposes;


(c)    Investments of a Credit Party in any Subsidiary or any other Credit
Party, Investments of any Subsidiary in a Credit Party or in another Subsidiary
and Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Credit Party;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;


(e)    Investments in Real Property of the Credit Parties and their Subsidiaries
consisting of improved real estate property used principally for office,
laboratory, research, health sciences, technology, manufacturing or warehouse
purposes (and appurtenant amenities);


(f)    Investments in Real Property of the Credit Parties and their Subsidiaries
consisting of (i) Development Investments (the amount of such Investment shall
be an amount equal to the aggregate costs incurred in connection therewith),
(ii) undeveloped land without improvements, or (iii) any other Real Property,
other than an improved real estate property used principally for office,
manufacturing, warehouse, research, laboratory, health sciences or technology
purposes (and appurtenant amenities); provided, that, as of the most recently
ended fiscal quarter, the aggregate book value of such Investments may not
exceed 35% of the Adjusted Tangible Assets. To determine such book value of
Investments described in this Section 7.02(f) which are not owned 100%, directly
or indirectly, by the Borrower or any of its Subsidiaries, the book value of
such Investment shall be adjusted by multiplying the same by the Borrower’s or
such Subsidiaries’ interest therein during the fiscal quarter of the Borrower
ending as of the date of determination of such book value;


(g)    other Investments, other than Investments in Real Property not otherwise
permitted by Section 7.02; provided that as of the most recently ended fiscal
quarter, the aggregate book value of such Investments pursuant to this
Section 7.02(g) shall not exceed 15% of the Adjusted Tangible Assets. To
determine such book value of Investments described in this Section 7.02(g) which
are not owned 100%, directly or indirectly, by the Borrower or any of its
Subsidiaries, the book value of such Investment shall be adjusted by multiplying
the same by the Borrower’s or such Subsidiaries’ interest therein during the
fiscal quarter of the Borrower ending as of the date of determination of such
book value; and


(h)    Guarantees by any Credit Party or any Subsidiary in respect of
Indebtedness not prohibited hereunder.


7.03    Fundamental Changes.


Merge, dissolve, liquidate or consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result therefrom
and subject to the proviso below, (a) a Credit Party may merge or consolidate
with or into one or more other Credit Parties, (b) any Subsidiary (other than
the Operating Partnership) may merge or consolidate with or into a Credit Party
or another Subsidiary or may dissolve or liquidate, or (c) any other merger,
dissolution, liquidation or consolidation that does not result in a Change of
Control shall be permitted; provided, that (i) if the Borrower or Operating
Partnership is a party to any merger or consolidation permitted under this
Section 7.03, it shall be the surviving entity, and (ii) in no event shall the
Borrower and Operating Partnership be permitted to merge or consolidate with
each other.



26
    

--------------------------------------------------------------------------------




7.04    Restricted Payments.


In the case of the Borrower, make any Restricted Payment except (a) so long as
no Event of Default shall have occurred and be continuing under Section 8.01(a)
or would result therefrom, such Restricted Payment shall be permitted (i) in an
amount not to exceed the greater of (A) the amount which, when added to the
amount of all other Restricted Payments paid by the Borrower in the same fiscal
quarter and the preceding three fiscal quarters, would not exceed 95% of Funds
From Operations of the Borrower and its Subsidiaries for the four consecutive
fiscal quarters ending prior to the fiscal quarter in which such Restricted
Payment is paid and (B) the minimum amount of Restricted Payments required (I)
under the Code to maintain and preserve Borrower’s REIT Status or (II) to avoid
the payment of federal or state income or excise tax, (ii) so long as no Event
of Default shall have occurred and be continuing or would result therefrom, to
the extent it relates to the retirement of Preferred Equity in an amount not to
exceed any Exchange Proceeds so used notwithstanding the limitations set forth
in clause (i), and (iii) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, with the proceeds of sales of property
notwithstanding the limitation set forth in clause (i); provided however, that
if an Event of Default under Section 8.01(a) has occurred and is continuing, the
Borrower may only make Restricted Payments in the minimum amount necessary to
comply with Section 857(a) of the Code and maintain the Borrower’s REIT Status.


7.05    Change in Nature of Business.


Make any material change in the principal nature of the business of the Credit
Parties and their Subsidiaries, such business being the acquisition, ownership,
management, development and renovation of real property and buildings for use as
office, office/laboratory, research, health sciences, technology or
manufacturing/warehouse properties and related real property (and appurtenant
amenities).


7.06    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Credit Parties
or their respective Subsidiaries other than (a) salary, bonus, employee stock
option, relocation assistance and other compensation arrangements with directors
or officers in the ordinary course of business, (b) transactions that are fully
disclosed to the board of directors of the Borrower and expressly authorized by
a resolution of the board of directors of the Borrower which is approved by a
majority of the directors not having an interest in the transaction, (c)
transactions permitted by this Agreement, (d) transactions between or among
Credit Parties and Subsidiaries and (e) transactions on overall terms at least
as favorable to Credit Parties or their Subsidiaries as would be the case in an
arm’s length transaction between unrelated parties.


7.07    Burdensome Agreements.


Enter into any agreement, instrument or transaction which prohibits any Credit
Party’s ability to pledge to Administrative Agent any Qualified Asset Pool
Property. The Credit Parties, and their respective Subsidiaries, shall take such
actions as are necessary to preserve the right and ability of the Credit
Parties, and their respective Subsidiaries, to pledge to Administrative Agent
for the benefit of Lenders the Qualified Asset Pool Properties without any such
pledge after the date hereof causing or permitting the acceleration (after the
giving of notice or the passage of time, or otherwise) of any other Indebtedness
of the Credit Parties or any of their respective Subsidiaries.


7.08    [Reserved].


7.09    Financial Covenants.


(a)    Permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50:1.00.


(b)    (i) Subject to clause (ii) below, permit the Secured Debt Ratio, as of
the last day of any fiscal quarter, to exceed 45.0%; or


(ii)    subsequent to the consummation of a Material Acquisition, permit the
Secured Debt Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
50.0%.


(c)    (i) Subject to clause (ii) below, permit the Leverage Ratio, as of the
last day of any fiscal quarter, to exceed 60.0%; or


(ii)    subsequent to the consummation of a Material Acquisition, permit the
Leverage Ratio, as of the last day of the fiscal quarter in which such Material
Acquisition occurs and as of the last day of each of the three consecutive
fiscal quarters following such Material Acquisition, to exceed 65.0%.


(d)    [Reserved].


(e)    Permit the Unsecured Interest Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50 to 1.00.


(f)    (i) Subject to clause (ii) below, permit the Unsecured Leverage Ratio, as
of the last day of any fiscal quarter, to exceed 60.0%; or


(ii)    subsequent to the consummation of a Material Acquisition, permit the
Unsecured Leverage Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%.




ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an “Event of Default”:


(a)    Non‑Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan, or any other amount
payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in Article VII; or


(c)    Other Defaults. Any Credit Party or Subsidiary fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 Business Days following written notice by
Administrative Agent or, if such Default is not reasonably susceptible of cure
within such period, within such longer period as is reasonably necessary to
effect a cure so long as such Credit Party or such Subsidiary continues to
diligently pursue cure of such Default but not in any event in excess of 60
Business Days; or


(d)    Representations and Warranties. Any representation or warranty by a
Credit Party or any of its Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by a Credit Party or any of its
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or


(e)    Cross‑Default. Any Credit Party or any of its Subsidiaries (i) fails to
pay the principal, or any principal installment, of any Indebtedness (other than
Non‑Recourse Debt) of $50,000,000 or more required on its part to be paid when
due (or within any stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise or (ii) fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed, or suffers any event of default to occur, in connection
with any Indebtedness (other than Non‑Recourse Debt) of $50,000,000 or more, if
as a result of such failure or sufferance any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right (after giving effect to
any notice or grace periods applicable thereto) to declare such Indebtedness due
before the date on which it otherwise would become due or the right (after
giving effect to any notice or grace periods applicable thereto) to require a
Credit Party or any such Subsidiary to redeem or purchase, or offer to redeem or
purchase, all or any portion of such Indebtedness (provided, that for the
purpose of this clause (e), the principal amount of Indebtedness consisting of a
Swap Contract shall be the amount which is then payable by the counterparty to
close out the Swap Contract); or


(f)    Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or


(h)    Judgments. There is entered against any Credit Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding $50,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage), and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) such judgment or order shall continue unsatisfied and in effect
for a period of 30 consecutive days without being vacated, discharged, satisfied
or stayed or bonded pending appeal; or


(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Credit Parties or their Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter, or (ii) the Credit Parties or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter; or


(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or relating to the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Credit Party denies that it has any liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document (except as specifically contemplated hereunder or thereunder);
or


(k)    Change of Control. There occurs any Change of Control.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties; and


(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any one or more of the Credit Parties under the
Bankruptcy Code of the United States, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been paid in full,
to the Credit Parties or as otherwise required by Law.


ARTICLE IX

ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Citibank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and except as set forth in Section
9.06, neither the Borrower nor any other Credit Party shall have rights as a
third party beneficiary of any of such provisions.


9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number, percentage or class of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


9.06    Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. The Required Lenders may remove the Administrative
Agent from its capacity as Administrative Agent in the event of the
Administrative Agent’s willful misconduct or gross negligence. Upon receipt of
any such notice of resignation or the removal of the Administrative Agent as
Administrative Agent hereunder, the Required Lenders shall have the right (with
the consent of the Borrower provided there does not exist an Event of Default at
such time), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders (with the consent of the Borrower provided there does not exist an Event
of Default at such time) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or the
Required Lenders remove the Administrative Agent hereunder, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


9.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Syndication Agents,
the Documentation Agents or Arrangers listed on the cover page hereof or any
additional titled agents which may be added thereto from time to time shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, indemnification,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
indemnification, expenses, disbursements and advances of the Administrative
Agent and its agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


9.10    Collateral and Borrower Matters.


The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion and the Administrative Agent hereby agrees:


(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale not prohibited
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and


(b)    to release a Guarantor (other than the Operating Partnership) from
liability for the Obligations in accordance with Section 10.20.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.


9.11    No Obligations of Credit Parties.


Nothing contained in this Article IX shall be deemed to impose upon the Credit
Parties any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and the Credit Parties shall have no liability to the
Administrative Agent or any of the Lenders in respect of any failure by the
Administrative Agent or any Lender to perform any of its obligations to the
Administrative Agent or the Lenders under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by the Credit Parties to the Administrative Agent
for the account of the Lenders, the Credit Parties’ obligations to the Lenders
in respect of such payments shall be deemed to be satisfied upon the making of
such payments to the Administrative Agent in the manner provided by this
Agreement.




ARTICLE X

MISCELLANEOUS


10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the written concurrence of the Required Lenders) and
the Credit Parties, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;


(b)    extend or increase the Commitment of any Lender without the written
consent of such Lender (subject to Section 2.14);


(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal or payment of interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby (subject to Section
2.14);


(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein);


(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or


(g)    release (i) the Borrower or (ii) the Operating Partnership, as a Credit
Party hereunder, without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.


10.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to a Credit Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or a Credit Party may, in its discretion, agree to accept
notices and other communications to such Person(s) hereunder by electronic
communications pursuant to procedures approved by such Person(s), provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

27
    

--------------------------------------------------------------------------------




OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Credit Parties, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
the Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Credit Parties and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Credit Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties
except to the extent resulting from the gross negligence or willful misconduct
of Administrative Agent, any Lender or any Related Party. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


10.03    No Waiver; Cumulative Remedies.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (limited to one counsel, and, if applicable, one local
counsel in each material jurisdiction)), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out of pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub‑agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Credit Party arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Credit Parties or any of their Subsidiaries, or any
Environmental Liability related in any way to the Credit Parties or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party,
and regardless of whether any Indemnitee is a party thereto, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, and without limiting the
obligation of the Credit Parties to do so, each Lender severally agrees to pay
to the Administrative Agent (or any such sub‑agent) or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub‑agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee and any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. Except as otherwise expressly set
forth herein with respect to the waiver by the Indemnitees of claims for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages), such waiver by the Indemnitees shall not affect the
indemnification obligations of the Credit Parties under this Section 10.04. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby except to the
extent of actual or direct damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor (accompanied by reasonable back‑up
documentation).


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the passage of the
Maturity Date and the repayment, satisfaction or discharge of all the other
Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Credit Parties is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Credit Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment, or grant of a security interest subject to the
restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans); provided
that any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to a
Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note, as applicable, to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, but
with, subject to the proviso to the fourth sentence of the immediately
succeeding paragraph prior written notice to, the Borrower and the
Administrative Agent, sell participations to any Person (other than a natural
person, a Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Credit Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Credit Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the participating Lender)).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or other governmental entity; provided
that no such pledge or assignment, or grant of a security interest, shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.


(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.


10.07    Treatment of Certain Information; Confidentiality.


(a)    Confidentiality. Each Lender and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, (i) such Lender Party shall not participate in or generate any
press release or other release of information to the general public relating to
the closing of the Loan without the prior written consent of the Borrower, (ii)
such Lender Party shall hold the Confidential Information in accordance with
such Lender Party’s customary procedures to prevent the misuse or disclosure of
confidential information of this nature and in accordance with safe and sound
banking practices, (iii) such Lender Party shall use the Confidential
Information solely for the purposes of underwriting the Loan or acquiring an
interest therein, carrying out such Lender Party’s rights or obligations under
this Agreement, in connection with the syndication of the Loan, the enforcement
of the Loan Documents, or other internal examination, supervision or oversight
of the transactions contemplated hereby as reasonably determined by such Lender
Party, or as otherwise permitted by the terms of this Section 10.07
(collectively, “Permitted Purposes”), and (iv) not disclose the Confidential
Information to any party, except as expressly authorized in this Agreement or
with prior written consent of the Borrower. Each Lender Party shall promptly
notify the Borrower in the event that it becomes aware of any loss or
unauthorized disclosure of any Confidential Information.


Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party’s possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to the Borrower in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party’s possession free of any
obligation of confidence owed to the Borrower at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.


(b)    Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to the Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Borrower,
to its consultants, agents and advisors retained in good faith by such Lender
Party with a need to know such information in connection with a Permitted
Purpose, (v) as required by Law or legal process (subject to the terms below),
or in connection with any legal proceeding in connection with the Loan
Documents, or to the extent necessary or desirable to establish, enforce or
assert any claims or defenses in connection with any legal proceeding by or
against any such Lender Party, (vi) to another potential Lender or potential
participant in connection with a disposition or proposed disposition to that
Person of all or part of that Lender Party’s interests hereunder or a
participation interest in its Notes, and (vii) to its directors, officers,
employees and affiliates that control, are controlled by, or are under common
control with such Lender Party or its parent or otherwise within the corporate
umbrella of such Lender Party who need to know the confidential information for
purposes of underwriting the Loan or becoming a party to this Agreement, the
syndication of the Loan, the administration, interpretation, performance or
exercise of rights under the Loan Documents, the enforcement of the Loan
Documents, or other internal supervision, examination or oversight of the
transactions contemplated hereby as reasonably determined by such Lender Party,
provided that any Person to whom any of the Confidential Information is
disclosed is informed by such Lender Party of the strictly confidential nature
of the Confidential Information, and such Persons described in clauses (b)(iv)
and (vi) shall agree in writing to be bound by confidentiality restrictions at
least as restrictive as those contained herein. Notwithstanding the foregoing, a
Lender Party may disclose Confidential Information to the extent such Lender
Party is requested or required by any Law or any order of any court,
governmental, regulatory or self‑regulatory body or other legal process to make
any disclosure of or about any of the Confidential Information. In such event
(except with respect to banking regulators or auditors), such Lender Party
shall, if permitted by law, promptly notify the Borrower in writing so that the
Borrower may seek an appropriate protective order or waive compliance with the
provisions of this Agreement (provided that if a protective order or the receipt
of a waiver hereunder has not been obtained, or if prior notice is not possible,
and a Lender Party is, in the opinion of its counsel, compelled to disclose
Confidential Information, such Lender Party may disclose that portion of the
Confidential Information which its counsel advises it that such Lender Party is
compelled to disclose, and provided further that in any event, such Lender Party
will not oppose action by the Borrower to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information.) Each Lender Party shall be liable (but only to the
extent it is finally determined to have breached the provisions of this
Section 10.07(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 10.07(b).


(c)    No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 10.07 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.


(d)    Survival. All Confidential Information provided by or on behalf of the
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrower or its Subsidiaries and if such Lender Party obtains knowledge
that such third party is violating a confidentiality agreement with the
Borrower, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07. For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in the Loan.


(e)    Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 10.07 will cause the Borrower irreparable damage for which recovery of
damages would be inadequate, and that the Borrower shall therefore be entitled
to obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.


(f)    No Fiduciary Duty. Nothing in this Section shall be construed to create
or give rise to any fiduciary duty on the part of the Administrative Agent or
the Lenders to a Credit Party.


(g)    Separate Action. Each Credit Party covenants and agrees not to, and
hereby expressly waives any right to, raise as a defense, affirmative defense,
set off, recoupment or otherwise against any Lender Party any claim arising from
or relating to an alleged breach of this Section 10.07 in any action, claim or
proceeding relating to a breach of the Loan Documents by the Credit Parties or
other action to enforce or recover the Obligations, and covenant and agree that
any claim against a Lender Party arising from or relating to an alleged breach
of this Section 10.07 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.


10.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of a Credit Party against any and all of the obligations
of the Credit Parties now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Credit Parties may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and each of its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or each of its respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging transmission (e.g. “pdf” via e-mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.



28
    

--------------------------------------------------------------------------------




10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.13    Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.04, (b) any Credit Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to Section 10.01, (i) requires the consent of 100% of the Lenders
and the consent of the Required Lenders has been obtained or (ii) requires the
consent of each Lender directly affected thereby, or (d) any other circumstance
exists hereunder that gives the Credit Parties the right to replace a Lender as
a party hereto, then the Credit Parties may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Departing Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06 except as provided in this Section 10.13), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee (a “Replacement Lender”) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(a)    the Borrower or the Replacement Lender shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b) (unless
waived by the Administrative Agent);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Sections 3.04, 3.05 and 10.04) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Credit Parties to require such assignment and
delegation cease to apply. Each Departing Lender required to make an assignment
pursuant to this Section 10.13 shall promptly execute and deliver an Assignment
and Assumption with the applicable Replacement Lender. If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption and/or any other documentation reasonably necessary to
reflect such replacement within a period of time deemed reasonable by the
Administrative Agent after the later of (i) the date on which the Replacement
Lender executes and delivers such Assignment and Assumption and/or such other
documentation and (ii) the date on which the Departing Lender receives all
payments described in clause (b) of this Section 10.13, then such Departing
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Departing Lender.


10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

29
    

--------------------------------------------------------------------------------






(b)    SUBMISSION TO JURISDICTION. EACH OF THE CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    WAIVER OF JURY TRIAL.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, following a request by the Administrative Agent or any Lender, promptly
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.”


10.17    [Reserved].




10.18    ENTIRE AGREEMENT.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.


10.19    [Reserved].




10.20    Release of a Guarantor.


(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may (i) sell, assign, transfer or dispose of its interest in a
Guarantor (other than the Operating Partnership) that is a Subsidiary of the
Borrower or (ii) request that any Guarantor (other than the Operating
Partnership) be released from its obligations under the Loan Documents;
provided, that, on or before (A) the closing of such sale, assignment, transfer
or disposition or (B) the effectiveness of such requested release, the Borrower
shall have delivered to the Administrative Agent a certification, together with
such other evidence as the Administrative Agent may require, that the Credit
Parties will be in compliance with all terms of this Agreement after giving
effect to such sale, assignment, transfer, disposition or release. The
Administrative Agent shall promptly notify the Lenders of any such sale,
assignment, transfer, disposition or release permitted hereunder.


(b)    Upon a sale, assignment, transfer, disposition or request for release in
accordance with clause (a) above, the Administrative Agent shall, at the expense
of the Borrower, take such action as is reasonably appropriate to effect such
release.



30
    

--------------------------------------------------------------------------------




10.21    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Credit Parties acknowledge and agree, and acknowledge their Subsidiaries’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Credit Parties and their respective Subsidiaries, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, and the
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Arrangers or any Lender has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Credit
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Arrangers or any Lender has advised or is
currently advising the Credit Parties or any of their respective Affiliates on
other matters) and none of the Administrative Agent, the Arrangers or any Lender
has any obligation to the Credit Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty arising out of the transactions
contemplated hereby.





31
    

--------------------------------------------------------------------------------




ARTICLE XI

GUARANTY


11.01    The Guaranty.


Each of the Guarantors hereby jointly and severally, absolutely and
unconditionally guarantees to each Lender and each other holder of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


11.02    Obligations Unconditional.


The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations), it being the intent of this Section 11.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations (other than contingent indemnity obligations) have been paid in
full and the Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above.


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by Law, diligence, presentment, demand of
payment, protest and all notices whatsoever, acceptance hereof, and any
requirement that the Administrative Agent or any other holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other document relating to the Obligations, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.


11.03    Reinstatement.


The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent, each Lender and each other holder of the Obligations
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent, such Lender or such other holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.


11.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.


11.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent, the Lenders and
the other holders of the Obligations, on the other hand, the Obligations may be
declared to be forthwith due and payable as specified in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
specified in Section 8.02) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 11.01.


11.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Laws. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.


11.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


11.08    Additional Guarantors.


The Borrower may at any time and from time to time, upon written request to the
Administrative Agent, cause a Domestic Subsidiary that is a Wholly-Owned
Subsidiary to become a Guarantor under this Agreement by (a) executing a Joinder
Agreement and (b) delivering such other documentation as the Administrative
Agent may reasonably request in connection therewith, including, without
limitation, certified resolutions and other organizational and customary
authorizing documents of such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.






[Signature pages follow]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers of the day and year first above
written.


BORROWER:
ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation
By:    /s/ Dean A. Shigenaga    
Name:    Dean A. Shigenaga
Title:    Executive Vice President
Chief Executive Officer
GUARANTOR:
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership
By:    ARE-ORS Corp., a Maryland corporation,
general Partner
By:    /s/ Dean A. Shigenaga    
Name:    Dean A. Shigenaga
Title:    Executive Vice President
Chief Executive Officer
    




CITIBANK, N.A.,
as Administrative Agent
By:    /s/ Michael Chlopak    
Name:    Michael Chlopak
Title: Vice President    


Citibank NA,
as Lender
By:    /s/ Michael Chlopak    
Name:    Michael Chlopak
Title: Vice President    


ROYAL BANK OF CANADA,
as Lender
By:    /s/ Brian Gross    
Name:    Brian Gross
Title:    Authorized Signatory
THE BANK OF NOVA SCOTIA,
as Lender
By:    /s/ Eugene Dempsey    
Name:    Eugene Dempsey
Title: Director    



32
    

--------------------------------------------------------------------------------




Compass Bank,
as Lender
By:    /s/ Brian Tuerff    
Name:    Brian Tuerff
Title:    Senior Vice President


REGIONS BANK,
as Lender
By:    /s/ Michael R. Mellott    
Name:    Michael R. Mellott
Title:    Director


MUFG Union Bank, N.A.,
a national banking association
,
as Lender
By:    /s/ Nancy Dal Bello    
Name:    Nancy Dal Bello
Title:    Director


SUNTRUST BANK,
as Lender
By:    /s/ Danny Stover    
Name:    Danny Stover
Title:    Vice President



ARE – Third A&R Term Loan Agreement

--------------------------------------------------------------------------------




TD Bank, N.A.,
as Lender
By:    /s/ Mauricio Duran    
Name:    Mauricio Duran
Title:    Vice President
Mizuho Bank (USA)    ,
as Lender
By:    /s/ Noel Purcell    
Name:    Noel Purcell
Title:    Senior Vice President

ARE – Third A&R Term Loan Agreement

--------------------------------------------------------------------------------




PNC Bank, National Association, a National Banking Association as Lender
By:    /s/ Nicolas Zitelli    
Name:    Nicolas Zitelli
Title:    Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender
By:    /s/ Frederick H. Denecke    
Name:    Frederick H. Denecke
Title:    Senior Vice President



ARE – Third A&R Term Loan Agreement

--------------------------------------------------------------------------------




Sumitomo Mitsui Banking Corporation    
as Lender
By:    /s/ Keith J. Connolly    
Name:    Keith J. Connolly
Title:    Managing Director


Bank of the West, a California banking corporation,
as Lender
By:    /s/ Irina Galieva    
Name:    Irina Galieva
Title:    Vice President


Santander Bank, N.A.    ,
as Lender
By:    /s/ Frederick H. Murphy, Jr.    
Name:    Frederick H. Murphy, Jr.
Title:    Vice President





ARE – Third A&R Term Loan Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.01
TECH SQUARE
The existence of the consent rights of the Massachusetts Institute of Technology
with respect to (a) leases over 150,000 square feet, (b) alteration of the Real
Property affecting more than 150,000 square feet and having an expense of
$20,000,000 or more in any single project, (c) leverage exceeding 80% of loan to
value with respect to such Real Property, (d) transactions with any affiliate of
the Parent, (e) acquisition of assets other than such Real Property and related
items of property and (f) changing the purpose of the company.

Sch 1.01



--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Lending Office Address
Citibank, N.A.
$40,000,000
11.428571000
%
1615 Brett Road, Ops III
New Castle, DE 19720
Attn: Annemarie E. Pavco
Telephone: 302-323-2475
Facsimile: 212-994-0961
Email: annemarie.e.pavco@citi.com


Royal Bank of Canada
$40,000,000
11.428571000
%
20 King Street, 4th Floor
Toronto, Canada M5H 1C4
Attn: Chandni Pambu
Telephone: 416 974-1061
Fax: 212 428-2372
Email: chandni.pambu@rbc.com


The Bank of Nova Scotia
$40,000,000
11.428571000
%
720 King Street West, 2nd Floor Toronto, Ontario M5V 2T3, Canada Attn: Oliver
Berry
Telephone: 416 649-4041
Facsimile: 212 225-5709
Email: oliver.berry@scotiabank.com


Compass Bank
$26,000,000
7.428571000
%
2200 Post Oak, 16th Floor
Houston, Texas 77056
Attn: Sandra Vega
Telephone: 713-993-8502
Facsimile: 205-524-0385
Email: ldfclargecorporatewholesale.us@Bbva.com


Regions Bank
$26,000,000
7.428571000
%
1900 5th Avenue N., 15th Floor Birmingham, AL 35203
Attn: Amanda Thomas
Telephone: 205 581-7645
Facsimile: 205 261-7939
Email: amanda.thomas@regions.com


MUFG Union Bank, N.A.
$26,000,000
7.428571000
%
1980 Saturn Street
V01-120
Monterey Park, CA 91755
Attn: Daniel Camacho
Telephone: 323 720-2877
Facsimile: 800 446-9951 or 323 724-6198
Email: #clo_synd@unionbank.com


SunTrust Bank
$26,000,000
7.428571000
%
211 Perimeter Center Parkway,
Suite 100 Atlanta, GA 30346
Attn: Stephen Huff
Telephone: 770 352-5159
Facsimile: 801 567-6257
Email: stephen.gaccs@rightfax.com




Schedule 2.01

--------------------------------------------------------------------------------




Lender
Commitment
Applicable Percentage
Lending Office Address
TD Bank, N.A.
$26,000,000
7.428571000
%
6000 Atrium Way
Mt. Laurel, NJ 08054
Attn: Commercial Loan Servicing/Investor Processing Telephone: 856 533-4885
Facsimile: 856 533-7128
Email: investorprocessing@yesbank.com


Mizuho Bank (USA)
$26,000,000
7.428571000
%
1800 Plaza Ten
Harborside Financial Center
Jersey City, NJ 07311
Attn: Nicole S. Ferrara
Telephone: 201 626-9341
Facsimile: 201 626-9941
Email: lau_uscorp3@mizuhocbus.com


PNC Bank, National Association
$26,000,000
7.428571000
%
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attn: Jared Hardt
Telephone: 412 762-3546
Facsimile: 412 705-2124
Email: jared.hardt@pnc.com


Capital One, National Association
$12,000,000
3.428571000
%
6200 Chevy Chase Drive
Laurel, MD 20707
Attn: Christian Cho
Telephone: 301 939-5955
Facsimile: 855 267-0849
Email: CLSSyndicationMember@CapitalOne.com


Sumitomo Mitsui Banking Corporation
$12,000,000
3.428571000
%
277 Park Avenue, 6th Floor
New York, NY 10172
Attn: Stanley Praimnath
Telephone: 212 224-4595
Facsimile: 212 224-4391
Email: stanley_praimnath@smbcgroup.com


Bank of the West
$12,000,000
3.428571000
%
2527 Camino Ramon
NC-B07 3E-I
San Ramon, CA 94583
Attn: LMO Reid Disbursements
Tele.: 925 843-4606 (Randi Bosset) Facsimile: 402 918-7875
Email: LMO-REID-Disbursements@bankofthewest.com


Santander Bank, N.A.
$12,000,000
3.428571000
%
601 Penn Street
10-6438-CO8
Reading, PA 19601
Attn: Amanda Ray, COML Ops LD Spec.
Telephone: 610 378-6840
Facsimile: 484 338-2831
Email: participations@santander.us


TOTAL:
$350,000,000
100%
 





SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
To the Administrative Agent:
Citibank, N.A.
1615 Brett Road, Ops III
New Castle, DE 19720
Attn: Annemarie E. Pavco
Telephone: 302-323-2475
Facsimile: 212-994-0961
Email: annemarie.e.pavco@citi.com
To the Borrower / Credit Parties:
Alexandria Real Estate Equities, Inc.
385 E. Colorado Blvd., Suite 299
Pasadena, CA 91101
Attn: Corporate Secretary
Telephone: 626-578-0777
Facsimile: 626-578-0770
Email: dshigenaga@are.com






EXHIBIT A


FORM OF LOAN NOTICE




Date: [___________]




To:    Citibank, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Third Amended and Restated Term Loan
Agreement, dated as of June 30, 2015 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.


The undersigned hereby requests (select one):


A Borrowing of Loans     A conversion or continuation of
Loans


1.    On _________________________________ (a Business Day).


2.    In the principal amount of $_____________.


3.
Type of Loan requested to be borrowed or to which existing Loans are to be
continued or converted:



Base Rate Loan


Eurodollar Rate Loans: with an Interest Period of ____ month(s).




[After giving effect to the Borrowing requested herein, the aggregate
outstanding principal amount of all Loans shall not exceed the Aggregate
Commitments.]




[Signature page follows]


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    _____________________________
Name:
Title:








EXHIBIT C


FORM OF NOTE




New York, New York    $[______________]
[_________], 20[__]




FOR VALUE RECEIVED, the undersigned, Alexandria Real Estate Equities, Inc. (the
“Borrower”) hereby promises to pay to                  (or its registered
assigns) (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of ________________ Dollars
($__________) or, if less, the aggregate unpaid principal balance of the Loan
made by the Lender to the Borrower (the “Loan”) under that certain Third Amended
and Restated Term Loan Agreement, dated as of June 30, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” capitalized terms used but not
defined herein are used herein as defined in the Agreement), among the Borrower,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, and Citibank, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest in respect of the Loan shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand in accordance with the terms of the Agreement, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Agreement.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




[Signature page follows]



Schedule 2.01

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:        
Name:
Title:




EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


[___________], 20[__]


To:    Citibank N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Term Loan
Agreement, dated as of June 30, 2015 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a Guarantor, the other Guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Citibank N.A., as Administrative
Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________ of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are the consolidated year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower and its Subsidiaries ended as of [_______] (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section.


[Use following paragraphs for fiscal quarter-end financial statements]


2.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of [_______] (the “Statement Date”). Such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP (other than footnote disclosures), consistently applied, as at such
date and for such period, subject only to normal year‑end accruals and audit
adjustments.


3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.


4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the Statement Date.


5.    As of the date hereof, the Borrower’s Debt Rating (if any) is ________.


6.    A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default exists.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]




[Signature page follows]




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:    __________________________________
Name:
Title:


SCHEDULE 1 TO COMPLIANCE CERTIFICATE


FINANCIAL STATEMENTS


[See attached pages]

S

--------------------------------------------------------------------------------




SCHEDULE 2 TO COMPLIANCE CERTIFICATE


FINANCIAL COVENANT ANALYSIS




For the Quarter/Year ended [_________] (“Statement Date”)


($ in 000’s)


I.        Section 7.09(a) — Fixed Charge Coverage Ratio.


A.    Adjusted EBITDA for the four quarter period ended on
Statement Date:    $__________


B.
Debt Service of the Borrower and its Subsidiaries for the four quarter
$_________

period ended on Statement Date:




C.    Preferred Distributions (other than redemptions) of the Borrower and its
                             Subsidiaries during the four quarter period ended
on Statement Date: $_________


D.    Line I.B. + Line I.C.:     $__________


E.    Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.D.):    ____ : 1.00


F.    Compliance Ratio:    > 1.50:1.00


G.    Covenant Compliance:    Yes __ No __


II.    Section 7.09(b) — Secured Debt Ratio.


A.
Secured Debt of the Borrower and its Subsidiaries at Statement
Date:    $__________



B.    Adjusted Tangible Assets at Statement Date:         $_________


C.    Secured Debt to Adjusted Tangible Assets (Line II.A. ÷ Line II.B.):
_________%


D.    Compliance Ratio:     < 45.0%
    
For the four quarters ending subsequent to     
the consummation of a Material Acquisition:      < 50.0%


E.    Covenant Compliance:    Yes __ No __


III.    Section 7.09(c) — Leverage Ratio.


A.
Adjusted Total Indebtedness at Statement Date:          $__________



B.    Adjusted Tangible Assets at Statement Date:    $__________

Sch 2-5

--------------------------------------------------------------------------------




    
C.    Excluded Indebtedness deducted in connection with the determination
of Adjusted Total Indebtedness at Statement Date:              $_________


D.    Line III.B. - Line III.C.:    $_________


E.    Line III.A. ÷ Line III.D.:    ________%


F.    Compliance Ratio:    < 60.0%
    
For the four quarters ending subsequent to
the consummation of a Material Acquisition:     < 65.0%                        


G.    Covenant Compliance:    Yes __ No __


IV.    Section 7.09(e) — Unsecured Interest Coverage Ratio.


A.    Aggregate Adjusted NOI from the Qualified Asset Pool Properties for
the four fiscal quarter period ending on the Statement Date:     $__________
            
B.    Aggregate Interest Charges for the four quarter period ended on the
Statement Date in respect of the unsecured Indebtedness of the
Borrower and its Subsidiaries (other than Obligor Subsidiary
Debt):    $__________


C.    Line IV.A. ÷ Line IV.B.:    ______:1.00


D.    Compliance Ratio:    > 1.50:1.00


E.    Covenant Compliance:    Yes __ No __


V.    Section 7.09(f) — Unsecured Leverage Ratio.


A.
Aggregate unsecured Adjusted Total Indebtedness of the Borrower

and its Subsidiaries at Statement Date:                      $__________


B.    Obligor Subsidiary Debt:                         $__________    


C.    Adjusted Unencumbered Asset Value at Statement Date:             
$__________


D.    Amount of Excluded Indebtedness (other than Obligor Subsidiary Debt)
deducted in connection with the     determination of aggregate unsecured
Adjusted Total Indebtedness of the Borrower and its Subsidiaries at
Statement Date:                                  $__________


E.    Line V.A. - Line V.B.                             $__________

Sch 2-6

--------------------------------------------------------------------------------






F.    Line V.C. – Line V.D.                          $__________


G.    Unsecured Leverage Ratio (Line V.E. ÷ Line V.F.):    __________%


H.    Compliance Ratio:    < 60.0%
    
For the four quarters ending subsequent to
    the consummation of a Material Acquisition:     < 65.0%                


I.    Covenant Compliance:                         Yes __ No __


VI.    Section 7.04 — Restricted Payments.


A.    Restricted Payments by Borrower for the four quarter period ended on
the Statement Date:    $__________


B.    Funds From Operations of Borrower and its
Subsidiaries for the four quarter period ending on the Statement
Date:    $__________


C.    (Line VI.A. ÷ Line VI.B.):    _________%


D.    Compliance Percentage:    < 95%


E.    Covenant Compliance:    Yes __ No __


Compliance based on Line VI.D. percentage


Compliance based on REIT Status or to avoid payment of federal
or state income or excise tax


VII.    Section 7.02(f) and (g) — Investments.


A.    Development Investments at the Statement Date:    $__________


B.    Undeveloped land without improvements at the Statement
Date:    $__________


C.    Real Property (other than an improved real estate property used
principally for office, manufacturing, warehouse, research, laboratory,
health sciences or technology purposes (and appurtenant amenities)
at the Statement Date:                              $__________


D.    Sum of Line VII.A. + Line VII.B. + Line VII.C.:    $__________


E.    Adjusted Tangible Assets at the Statement Date:    $__________



Sch 2-7

--------------------------------------------------------------------------------




F.    Line VII.D. ÷ Line VII.E.:    _________%


G.    Compliance Percentage:    < 35%


H.    Covenant Compliance:    Yes __ No __


I.    Other non-Real Property Investments at the Statement Date
(not otherwise permitted under Section 7.02):    $__________


J.    Line VII.I. ÷ Line VII.E.:    _________%


K.    Compliance Percentage:    < 15%


L.    Covenant Compliance:                         Yes __ No __


EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Third Amended and Restated Term Loan Agreement identified below (the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
term loan facility established by the Loan Agreement and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor:                        


2.    Assignee:                         [and is an Affiliate/Approved Fund
of [identify Lender]]


3.
Borrower: Alexandria Real Estate Equities, Inc.



4.
Administrative Agent: Citibank, N.A., as the administrative agent under the Loan
Agreement.



5.
Loan Agreement: Third Amended and Restated Term Loan Agreement, dated as of June
30, 2015, among Alexandria Real Estate Equities, Inc., as the Borrower,
Alexandria Real Estate Equities, L.P., as a Guarantor, the other Guarantors (if
any) party thereto, the Lenders from time to time party thereto and Citibank,
N.A., as Administrative Agent.



6.
Assigned Interest:



Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
CUSIP Number
Term Loan
$      
$      
         %
 
      
$      
$      
         %
 
      
$      
$      
         %
 



[7.    Trade Date:                ]


Effective Date: _____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




[Signature pages follow]


The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:                    
Name:
Title:




[Signatures continue on next page]


Consented to, if applicable, and Accepted:


CITIBANK, N.A.,
as Administrative Agent




By:                    
Name:
Title:




Consented to, if applicable:


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:                    
Name:
Title:




[Signatures end]


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06 of the Loan
Agreement (subject to such consents, if any, as may be required under Section
10.06 of the Loan Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Loan Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Loan Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




EXHIBIT F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [date], is by and between
_______________, a _______________ [corporation] a Domestic Subsidiary that is a
Wholly-Owned Subsidiary (the “Subsidiary”), the Borrower (as hereinafter
defined) and the Administrative Agent (as hereinafter defined) pursuant to that
certain Third Amended and Restated Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented, extended or
otherwise modified in writing from time to time, the “Loan Agreement”), among
Alexandria Real Estate Equities, Inc., a Maryland corporation (the “Borrower”),
Alexandria Real Estate Equities, L.P., a Delaware limited partnership
(“Operating Partnership”), the other guarantors (if any) party thereto (together
with the Operating Partnership, collectively the “Guarantors” and individually a
“Guarantor”), each lender from time to time party thereto (individually, a
“Lender” and collectively, the “Lenders”) and Citibank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms not otherwise defined herein are defined in the Loan
Agreement.


The Borrower has, pursuant to Section 11.08 of the Loan Agreement, requested
that the Subsidiary become a Guarantor. Accordingly, the Subsidiary hereby
agrees as follows with the Administrative Agent, for the benefit of the Lenders:


1.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Loan Agreement and a “Guarantor” for all purposes of the Loan Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Loan Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Loan Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article XI of the Loan
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.


2.    The Subsidiary acknowledges and confirms that it has received a copy of
the Loan Agreement and the Schedules and Exhibits thereto.


3.    The Borrower, on behalf of the Credit Parties, confirms that all of the
Obligations under the Loan Agreement are, and upon the Subsidiary becoming a
Guarantor shall continue to be, in full force and effect.


4.    The Borrower and the Subsidiary agree that at any time and from time to
time, upon the written request of the Administrative Agent, each of the Borrower
and the Subsidiary will execute and deliver such further documents and do such
further acts and things as the Administrative Agent may reasonably request in
order to effectuate the purposes of this Agreement.


5.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


6.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.




[Signature page follows]


IN WITNESS WHEREOF, each of the Subsidiary and the Borrower has caused this
Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


[                        ]




By:                            
Name:
Title:




CITIBANK, N.A.,
as Administrative Agent for itself and the other Lenders




By:                            
Name:
Title:




Consented to:


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation




By:                        
Name:
Title:







Sch 2-8